Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
 
TO:           
First American Title Insurance Company
5 First American Way
Santa Ana, California  92707
Escrow No.  ______________
Escrow Officer:  Jeanne Gould
Telephone No.:  714/250-5340
Facsimile No.:    714/250-5309

 
This Purchase and Sale Agreement and Joint Escrow Instructions (this
“Agreement”), dated as of December 8, 2009 (the “Effective Date”), is entered
into by and between SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited
liability company (“Seller”), and D. R. HORTON LOS ANGELES HOLDING COMPANY,
INC., a California corporation (“Buyer”), and constitutes an agreement for the
purchase and sale of real property and joint escrow instructions directed to
First American Title Insurance Company (as “Escrow Holder”) to establish an
escrow (the “Escrow”) to accommodate the transaction contemplated hereby.
 
RECITALS:
 
A.           Seller owns sixty five (65) single family residential lots (the
“Lots”) and six (6) lettered lots in recorded Tract No. 31792 located in the
City of Lake Elsinore (the “City”), County of Riverside (the “County”),
California, as more particularly described in Exhibit “A” attached hereto and
incorporated herein by this reference (the “Land”).
 
B.           The term “Appurtenant Rights” shall mean all of Seller’s right,
title and interest, if any, in and to any and all rights and appurtenances
pertaining to the Land, development rights, entitlements, air rights, water
rights, mineral, oil and gas and other subsurface rights, roads, alleys,
easements, streets and ways appurtenant or adjacent to the Land, rights of
ingress and egress thereto. The Appurtenant Rights also include rights to use
the name “Wasson Canyon” on a non-exclusive basis. The Land, the Appurtenant
Rights and any improvements on the Land shall sometimes hereinafter be referred
to collectively as the “Property”.
 
C.           Seller wishes to sell the Property to Buyer, and Buyer wishes to
purchase the Property from Seller, all under the terms and conditions contained
herein.
 
NOW THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows:
 
1.           Purchase and Sale.  Seller agrees to sell the Property to Buyer and
Buyer agrees to purchase the Property from Seller, on and subject to the terms
and conditions hereinafter set forth.
 
2.           Purchase Price.  The “Purchase Price” for the Property shall be Two
Million Seven Hundred Fifty Thousand Dollars ($2,750,000.00) (or $42,307.69 per
Lot) all cash at Close of Escrow (as hereinafter defined).
 
3.           Payment of Purchase Price.  The Purchase Price shall be paid as
follows:
 
a.           Not later than 5:00 PM (Pacific Time) on the first (1st) business
day following the Opening of Escrow (as defined below), Buyer shall deposit into
the Escrow the amount of Fifty Thousand Dollars ($50,000.00) (the “First
Deposit”).
 
Page 1

--------------------------------------------------------------------------------


 
b.           Prior to the expiration of the Due Diligence Period (as hereinafter
defined), if Buyer wishes to proceed with the purchase of the Property, Buyer
shall deposit into Escrow, in immediately available federal funds, the
additional sum of Seventy Five Thousand Dollars ($75,000.00) (the “Second
Deposit”). The First Deposit and the Second Deposit shall become non-refundable
to Buyer upon Escrow Holder’s receipt of both an effective Notice of Suitability
(defined below) and the Second Deposit, except upon a termination of this
Agreement as a result of (i) Seller’s material default under this Agreement
occurring prior the Close of Escrow, or (ii) the failure of any material
condition precedent to Buyer’s obligation to purchase the Property expressly
stated herein.
 
The First Deposit and the Second Deposit together with all interest thereon
while in Escrow during the term of this Agreement (collectively, the “Deposit”),
shall be credited in favor of Buyer against the Purchase Price for the Property
upon the Close of Escrow, but shall be (i) paid to Seller if Seller is entitled
to receive the Deposit in accordance with this Agreement, or (ii) returned to
Buyer if Buyer is entitled to a return of the Deposit in accordance with this
Agreement.
 
c.           The balance of the Purchase Price, together with Buyer’s share of
costs to be paid and pro-rations to be made pursuant to Section 13 and Section
14 of this Agreement, shall be deposited by Buyer into the Escrow in immediately
available federal funds on or before the Close of Escrow and shall be disbursed
to Seller by Escrow Holder upon the Close of Escrow.
 
d.           If Buyer fails to timely deposit the First Deposit as required in
this Agreement, then either party may terminate this Agreement by written notice
to the other at any time prior to the deposit of the Deposit, in which event
neither party shall have any further rights, obligations or liabilities under
this Agreement other than those that survive termination of this Agreement.
 
e.           Buyer shall deposit into escrow, concurrently with and in addition
to the First Deposit, the amount of $100.00 (the “Independent Consideration”).
The Independent Consideration shall be non-refundable to Buyer as independent
consideration for the rights extended to Buyer hereunder, including the right to
terminate this Agreement as provided herein and the rights of Buyer to terminate
this Agreement pursuant to Section 39 if corporate approval is not obtained. If
Buyer elects to terminate this Agreement for any reason other than Seller’s
default, Seller shall retain the Independent Consideration. The Independent
Consideration shall not be applicable towards the Purchase Price.
 
4.          Opening and Close of Escrow.
 
 a.           Opening of Escrow. For the purposes of this Agreement, the
“Opening of Escrow” shall mean the date that Escrow Holder receives executed
counterpart copies (delivered or by facsimile transmission) of this Agreement
signed by Buyer (including Buyer’s corporate approval as provided below) and
Seller. Escrow Holder shall notify Buyer and Seller, in writing, of the date of
Opening of Escrow. Buyer and Seller agree to execute, deliver and be bound by
any reasonable and customary supplemental instructions that may be reasonably
requested by Escrow Holder or that may be necessary or convenient to consummate
the transaction contemplated hereby; provided, however, that such supplemental
instructions shall be consistent with and shall not supersede this Agreement and
in all cases this Agreement shall control.
 
 b.           Close of Escrow. For purposes of this Agreement, the “Close of
Escrow” with respect to the Property shall mean the date on which a grant deed
executed by Seller conveying the fee title to the Land, in the form attached
hereto as Exhibit “B” (the “Grant Deed”), is recorded in the Official Records of
the County. The Grant Deed shall provide that the documentary transfer tax shall
not be shown of record.  The “Closing Date” shall mean the date the Close of
Escrow occurs.
 
Page 2

--------------------------------------------------------------------------------


 
c.           Date of Close of Escrow. The Close of Escrow for the Property shall
occur on or before January 14, 2010, unless otherwise extended pursuant to an
express provision of this Agreement or by written amendment to this Agreement
executed by the parties. Notwithstanding any other provision herein, the Close
of Escrow must occur on a Tuesday, Wednesday, or Thursday which is a business
day (a “Permitted Closing Day”), and if the scheduled Closing Date would
otherwise occur on a day that is not a Permitted Closing Day, then the Closing
Date shall be extended automatically to the next day that is a Permitted Closing
Day.
 
5.          Buyer’s Contingencies.  For the benefit of Buyer, Buyer’s obligation
to consummate the transaction contemplated in this Agreement shall be expressly
subject to and contingent upon satisfaction of each of the following
contingencies (“Contingencies”).
 
             a.         Title Matters.
 
  i.           First American Title Insurance Company (Ed Luque, Title Officer)
(the “Title Company”) has issued Preliminary Report (the “Title Report”) dated
as of November 13, 2009 (Order No. 3374574 – Amended/Updated #3) covering the
Land, together with copies of all exceptions referred to in the Title Report.
 
  ii.           The Property shall be sold and conveyed subject only to the
following exceptions to title (collectively, the “Permitted Exceptions”):
 
1.           those matters specifically set forth in Schedule B to the Title
Report except for the following matters which Seller agrees to remove prior to
the Close of Escrow:  any and all monetary liens and encumbrances affecting the
Property, any judgment or mechanics’ liens (excluding non-delinquent real
property taxes, bonds and assessments), and Exception Nos. 70 (prior Profits
Participation Agreement), 81 (Notice of Builder’s Election), 83 (Deed of Trust),
84 (Right of First Refusal) and 86 (Seller’s satisfaction of Title Company’s
requirements as to Seller’s organizational status);
 
2.           all laws, ordinances, rules and regulations of the United States,
the State of California, the County, the City or any agency, department,
commission, bureau or instrumentality of any of the foregoing having
jurisdiction over the Property (each, a “Governmental Authority”), as the same
may now exist or may be hereafter modified, supplemented or promulgated; and
 
3.           all presently existing and future liens of real estate taxes or
assessments, if any; provided that such items are not yet due and payable and
are apportioned as provided in this Agreement.
 
iii.           Seller shall provide to the Title Company such indemnities and/or
other documents as may be required by the Title Company in order for the Title
Company to delete from the Title Policy any exceptions for third-party rights of
possession and to issue a mechanics’ lien endorsement. In the event Buyer
requests any other endorsements to the Title Policy (“Buyer Requested Title
Endorsements”), the issuance of any such Buyer Requested Title Endorsements
shall not be a condition to closing the transaction contemplated hereunder and
in no event shall Seller be obligated to provide any indemnity or other document
or undertake any obligation in order to cause the Title Company to issue the
same; provided, however, that Seller will reasonably cooperate, at no cost or
liability to Seller, with Buyer and the Title Company in connection with the
issuance of the Title Policy and Buyer Requested Title Endorsements, as the case
may be. Seller will also be obligated to remove prior to the Close of Escrow any
new or additional items arising after the Effective Date that were caused by
Seller.
 
Page 3

--------------------------------------------------------------------------------


 
             b.         Due Diligence Reviews.  Commencing prior to the
Effective Date and ending at 5:00 PM (Pacific Time) on January 14, 2010 (the
“Due Diligence Period”), Buyer has had, and shall have, the opportunity to
review and investigate the Property, in Buyer’s sole and absolute discretion,
which review and investigation may include, without limitation, the following
matters:
 
           i.           The adequacy and condition of improvements to the
Property and the adequacy of all utilities to the Property, including, but not
limited to, power, water, gas, telephone, cable and sanitary sewer.
 
           ii.           The condition of the soils and the geologic,
environmental and engineering conditions of the Property, based on any and all
soils, engineering, environmental or geologic tests, reports and studies which
Buyer desires to perform, which reports, tests and studies shall be performed at
Buyer’s sole cost and expense in compliance with the provisions of Section 18
below; provided, however, that Buyer shall not conduct any invasive testing on
the Property without Seller’s prior approval, which approval Seller shall not
unreasonably withhold or delay.
 
           iii.           On or before the Effective Date, Seller shall provide
to Buyer all access to or copies of all information, documents, instruments and
agreements in Seller’s possession or control relating to the Property (the
“Property Information Materials”), including without limitation any
geo-technical reports, engineering reports, civil engineering drawings (in
electronic PDF or CADD form), grading plans, surveys (including any existing
ALTA surveys in Seller’s possession), permits, approvals, inspection reports,
correspondence with governmental agencies, a phase I environmental audit, other
environmental reports or studies, property tax bills for the last two (2) years,
all documents related to any declarations or homeowner associations relating to
the Property (“HOA Documents”), the SIAs (as defined below), traffic studies and
drainage studies. Such Property Information Materials have been provided or made
available to Buyer as an accommodation only, and Seller makes no representation
as to the accuracy or completeness of any of such reports, surveys,
investigations, audits or studies (except as otherwise may be expressly stated
in Section 7 below). Notwithstanding the foregoing, Seller will continue to make
available to Buyer for inspection during the Due Diligence Period, any and all
Property Information Materials during the term of this Agreement. Seller hereby
discloses to Buyer that Seller purchased the Property in February of 2009, and
has a limited amount of Property Information Materials. Seller agrees to notify
Buyer if there is any material modification to the Property Information
Materials.
 
If Buyer, in Buyer’s sole and absolute discretion, determines that the Property
is suitable to Buyer, then Buyer will send written notice to Seller (the “Notice
of Suitability”) which notice, in order to be effective: (1) must be delivered
by Buyer to Seller and to Escrow Holder prior to the expiration of the Due
Diligence Period, (2) must state Buyer’s unconditional approval of the Property,
(3) must be signed by one of Donald R. Horton, Donald J. Tomnitz, Stacey Dwyer,
Bill Wheat, or Christopher J. Chambers, each an officer of Buyer, and (4) one of
the foregoing individuals will have executed and previously delivered to Seller
(or deliver to Seller concurrently with delivery of the Notice of Suitability)
“Buyer’s Corporate Approval” of this Agreement in the form contained in this
Agreement following the signature block. Notwithstanding anything contained in
this Agreement to the contrary, the Notice of Suitability shall not be effective
unless signed by one of Donald R. Horton, Donald J. Tomnitz, Stacey Dwyer, Bill
Wheat, or Christopher J. Chambers, each an officer of Buyer. If Buyer fails
either to timely deliver to Seller the Notice of Suitability conforming to the
foregoing requirements, or to timely deposit the Second  Deposit into Escrow
prior the expiration of the Due Diligence Period, then Buyer shall be deemed to
have disapproved the Property and this Agreement shall terminate. In the event
of such termination, the First Deposit (and the Second Deposit, if made) will be
returned to Buyer and the termination provisions of Section 12 of this Agreement
shall apply. If Buyer timely delivers the Notice of Suitability to Seller
conforming to the foregoing requirements and also timely deposits into Escrow
the Second Deposit, then Buyer shall be deemed to have unconditionally approved
the condition of the Property for purposes of this Section.
 
Page 4

--------------------------------------------------------------------------------


 
6.           “AS-IS” Sale; Release; Indemnity.
 
a.           Buyer acknowledges and agrees that Buyer is experienced in the
purchase and development of land similar to the Property and that Buyer has
inspected the Property, or will, during the Due Diligence Period, inspect the
Property, to its satisfaction, and is qualified to make such
inspections.  Except as expressly provided herein, Buyer acknowledges that it is
fully relying on Buyer’s (or Buyer’s representatives’ or consultants’)
inspections of the Property and not upon any statements (oral or written) which
may have been made or may be made (or purportedly made) by Seller or any of its
representatives or consultants.  Buyer acknowledges that Buyer, or Buyer’s
representatives and/or consultants, will have the opportunity to thoroughly
inspect and examine the Property to the extent deemed necessary by Buyer in
order to enable Buyer to evaluate the condition of the Property and all other
aspects of the Property (including, but not limited to, the environmental
condition of the Property), and except to the extent of Seller’s representations
and warranties expressly set forth in Section 7 below and Seller’s express
covenants contained in this Agreement, Buyer acknowledges that Buyer will rely
solely upon its own (or its representatives’ or consultants’) inspections,
examinations and evaluations of the Property, as a material part of the
consideration to Seller to enter into this Agreement and to sell the Property to
Buyer.  Subject to the foregoing, except for Seller’s express covenants
contained in this Agreement, Buyer hereby agrees to accept the Property
(including without limitation all improvements to the Property) at the Close of
Escrow in its “AS IS, WHERE IS” condition and with all faults, patent and
latent, and without representations and warranties of any kind, express or
implied, or arising by operation of law, except as expressly set forth in
Section 7 below. Without limiting the generality of the foregoing, with the
exception of those representations and warranties made by Seller in Section 7
below and Seller’s express covenants contained in this Agreement, Seller and
each of Seller’s members, shareholders, agents, affiliated companies, attorneys,
and the officers, directors, employees of all of the foregoing (collectively,
“Seller’s Related Parties”) have made no representations, guaranties or
warranties, and specifically disclaim, and Buyer accepts that Seller and
Seller’s Related Parties have disclaimed, any and all representations,
guaranties or warranties, express or implied, or arising by operation of law, of
or relating to the Property, including, without limitation, of or relating to
(i) the use, income potential, characteristics or condition of the Property or
any portion thereof, including, without limitation, warranties of suitability,
habitability, merchantability, and design or fitness for any specific or a
particular purpose, (ii) the existence, non-existence and/or adequacy of all
on-site and offsite rights of way, licenses, easements and permits, (iii) the
nature, manner, construction, condition, state of repair or lack of repair of
any improvements on the Property, whether or not obvious, visible or apparent,
(iv) the existence, amount and nature of any and all federal, state, regional,
County, City and local fees to be imposed upon the Property or upon Buyer as a
condition to the recording of a final tract map or obtaining building permits
for the construction of residential homes or other improvements within the
Property, including, without limitation, any Multi-Species Habitat Conservation
Program fees and Transportation Uniform Mitigation fees imposed by the County or
the City, and transportation impact mitigation fees, park maintenance fees and
fees for police, fire and other County or City services imposed by the County or
City, (v) the environmental condition of the Land and the presence or absence of
or contamination by a Hazardous Substance (defined below), or the compliance of
the Property with regulations or laws pertaining to health or the environment,
(vi) the soil conditions, drainage, flooding characteristics, utilities or other
conditions existing in, on or under the Property, (vii) title to the Land, and
matters of record affecting said title; and (viii) the compliance of the
Property with, and the limitations and obligations imposed pursuant to,
applicable laws and regulations affecting the Property (including zoning and
building codes and the status of development or use rights respecting the
Property). Buyer hereby agrees that, effective upon the Close of Escrow, none of
Seller, Seller’s Related Parties nor either of MS Rialto Wasson Canyon Ca, LLC,
a Delaware limited liability company, and/or Lennar Homes of California, Inc.
(the latter entities collectively, “Lennar”) shall be liable to Buyer for any
special, direct, indirect, consequential, or other damages resulting or arising
from or related to the ownership, use, condition, development, maintenance,
repair or operation of the Property, subject to Seller’s liability under
Seller’s express representations and warranties contained in Section 7 below and
Seller’s express covenants contained in this Agreement. Without in any way
limiting the foregoing, and except only to the extent any Claims (defined below)
arise from or relate to Seller’s express representations and warranties
contained in Section 7 below or Seller’s express covenants contained in this
Agreement, Buyer releases Seller, Seller’s Related Parties  and Lennar from any
and all claims, demands, causes of action, judgments, losses, damages,
liabilities, costs and expenses (including, without limitation, attorneys’ fees
and disbursements), whether known or unknown, liquidated or contingent which
Buyer or any agent, representative, affiliate, employee, director, officer,
partner, member, servant, shareholder, trustee, assignee or other person or
entity acting on Buyer’s behalf or otherwise related to or affiliated with Buyer
may have arising from or related to any matter or thing related to or in
connection with the Property, including, without limitation, the documents and
information referred to in this Agreement, any construction defects, errors or
omissions in the design or construction of all or any portion of the Property,
any physical, environmental or other conditions relating to or affecting the
Property, and the active and passive negligence of Seller  (collectively,
“Claims”). Buyer shall not look to Seller, Seller’s Related Parties or Lennar in
connection with the foregoing for any redress or relief. The foregoing releases
shall be given full force and effect according to each of its expressed terms
and provisions, including those relating to unknown and unsuspected claims,
damages and causes of action. This Section specifically includes any Claims
under any Environmental Laws. For purposes hereof, the term “Environmental Laws”
includes, but is not limited to, the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act (42 U.S.C.  §§ 6901 et seq.), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C.  §§ 9601 et seq.), the Emergency Planning and Community Right to Know Act
(42 U.S.C.  §§ 11001 et seq.), the Clean Air Act (42 U.S.C.  §§ 7401 et seq.),
the Clean Water Act (33 U.S.C.  §§ 1251 et seq.), the Toxic Substances Control
Act (15 U.S.C.  §§ 2601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C.  §§ 1801 et seq.), the Occupational Safety and Health Act (29 U.S.C.  §§
651 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act (7
U.S.C.  §§ 136 et seq.), the Safe Drinking Water Act (42 U.S.C.  §§ 300f et
seq.), the Endangered Species Act of 1973 (16 U.S.C.  §§ 1531 et seq.) and the
National Historic Preservation Act (16 U.S.C. §§ 470 et seq.), as any of the
same may be amended from time to time, and any state or local law dealing with
environmental matters, and any federal and/or state regulations, orders, rules,
procedures, guidelines and the like promulgated in connection with any of the
foregoing, regardless of whether the same are in existence on the Effective
Date. The term “Hazardous Substance” as used in this Agreement shall mean any
toxic or hazardous substance, material or waste or any pollutant or contaminant
or infectious or radioactive material, including, but not limited to, those
substances, materials or wastes regulated now or in the future under any
Environmental Laws and any and all of those substances included within the
definitions of “hazardous substances”, “hazardous materials”, “hazardous waste”,
“hazardous chemical substance or mixture”, “imminently hazardous chemical
substance or mixture”, “toxic substances”, “hazardous air pollutant”, “toxic
pollutant” or “solid waste” in the Environmental Laws. Hazardous Substances
shall also mean any and all other similar terms defined in other federal, state
and local laws, statutes, regulations, orders or rules and materials and wastes
which are, or in the future become, regulated under applicable local, state or
federal law for the protection of health or the environment or which are
classified as hazardous or toxic substances, materials or waste, pollutants or
contaminants, as defined, listed or regulated by any federal, state or local
law, regulation or order or by common law decision, including, without
limitation, (i) trichloroethylene, tetrachloroethylene, perchloroethylene and
other chlorinated solvents, (ii) any petroleum products or fractions thereof,
(iii) asbestos, (iv) polychlorinated biphenyls, (v) flammable explosives, (vi)
urea formaldehyde, and (vii) radioactive materials and waste.  The provisions of
this Section shall be deemed effective on the Effective Date and also upon the
Close of Escrow, and shall survive the Close of Escrow.
 
Page 5

--------------------------------------------------------------------------------


 
b.           Buyer acknowledges that certain of the Property Information
Materials have been prepared by parties other than Seller. Buyer accepts the
fact that Seller is making no representation or warranty whatsoever, express or
implied, as to the completeness, content or accuracy of the Property Information
Materials, except as may otherwise be provided in Section 7 below. Except for
Seller’s  express representations and warranties contained in Section 7 below,
Buyer specifically releases Seller, Seller’s Related Parties and Lennar from all
claims, whether known or unknown, which are or may be asserted against or
incurred by Buyer by reason of the information contained in, or that should have
been contained in, the Property Information Materials or in the Recitals to this
Agreement.
 
Waiver of Civil Code Section 1542
 
To evidence the intent of the parties as to the foregoing releases by Buyer of
Seller, Seller’s Related Parties and Lennar, Buyer hereby represents, warrants,
and acknowledges to Seller and Seller’s Related Parties that it understands the
foregoing releases.  In furtherance of this intention, Buyer expressly waives
the provisions of Section 1542 of the Civil Code of the State of California
relating to the matters specifically released above, which provides as follows:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
          /s/ SF          
Buyer’s Initials
 
The foregoing release shall not release Seller, Seller’s Related Parties or
Lennar from any liability arising out of actions of Seller, Seller’s Related
Parties or Lennar  following the Close of Escrow.
 
7.           Seller’s Representations, Warranties and Covenants. Seller hereby
represents and warrants to Buyer, which representations and warranties shall be
true and correct as of the Effective Date and as of the date of the Close of
Escrow, and, subject to Section 31 hereof, shall survive the Close of Escrow, as
follows:
 
a.           Seller is a limited liability company duly organized, validly
existing and in good standing under Delaware law and is qualified to conduct
business in the State of California. Seller has the legal power, right and
authority to enter into this Agreement and the instruments to be executed by
Seller pursuant to this Agreement and to consummate the transactions
contemplated hereby.
 
b.           All requisite action has been taken by Seller in connection with
Seller’s execution of this Agreement, the instruments to be executed by Seller
pursuant to this Agreement and the consummation of the transactions contemplated
hereby.
 
c.           The individuals executing this Agreement and the instruments to be
executed by Seller pursuant to this Agreement on behalf of Seller have the legal
power, right and actual authority to bind Seller to the terms and conditions of
this Agreement and such instruments.
 
d.           Neither the execution and delivery of this Agreement and the
documents referenced herein, nor the undertaking of the obligations set forth
herein, nor the consummation of the transactions herein contemplated, nor
compliance with the terms of this Agreement or the documents referenced herein
conflict with or result in the material breach of any terms, conditions or
provisions of, or constitute a default under, any bond, note or other evidence
of indebtedness or any contract, indenture, mortgage, deed of trust, loan,
partnership agreement, lease or other agreement or instrument to which Seller is
a party.
 
Page 6

--------------------------------------------------------------------------------


 
e.           To Seller’s knowledge, there is not pending or threatened in
writing, from any federal, state, county or local Governmental Authority, any
notice, suit, judgment, condemnation or similar proceeding or special assessment
relating to any violation of any statute, ordinance, law or code with respect to
the Property.  Seller has no knowledge of any violation, condition, or any
action which with the passing of time or giving of notice would be deemed a
violation of any applicable laws. To Seller’s knowledge, there are no other
pending or threatened actions affecting the Property brought by any other party.
 
f.           Except for the Permitted Exceptions and except as expressly
disclosed in this Agreement, there are no leases or contracts entered into by
Seller and, to Seller’s knowledge, no lease or contracts entered into by any
other party which will be enforceable against Buyer following the Close of
Escrow. To the extent that any leases, agreements, covenants, restrictions or
easements will affect the Property following the Close of Escrow, to Seller’s
knowledge, Seller is not in default thereof and would not be in default but for
the passage of time.
 
g.           The Property Information Materials provided by Seller are true,
correct and complete copies thereof and there are no other documents or
instruments in the possession or control of Seller that Seller believes could
materially and adversely affect ownership and development of the Lots with
residences and/or the marketing and sale of such residences. To Seller’s
knowledge, the Property Information Materials do not contain any material
inaccuracy or any material omission which would render such Property Information
Materials materially misleading.
 
h.           Neither Seller nor, to Seller’s knowledge, any previous owner of
the Property or any other person or entity has ever caused or knowingly
authorized the use, presence, placement, generation, transportation, storage,
release, treatment or disposal on, under, or about the Land of any Hazardous
Substance, and Seller has not received any notice from any governmental
authority stating or indicating the existence or occurrence of any of the
foregoing. To Seller’s knowledge: (i) there presently is not any Hazardous
Substances or above- or below-ground storage tanks on the Land; (ii) Seller has
not received any notification from any governmental entity or agency regarding
any alleged non-compliance of the Land with applicable laws and/or regulations
relating to Hazardous Substances; and (iii) there is no pending or threatened
litigation, proceedings or investigations before any governmental entity or
agency in which the presence, placement, generation, transportation, storage,
release, treatment or disposal of any Hazardous Substance on or in the Property
has been alleged (but Buyer acknowledges that the Land is an uncontrolled site).
 
i.           As of the Close of Escrow, there shall be no contractor invoices
for construction work on the Property undertaken by Seller or on Seller’s behalf
that are due, owing, unpaid and/or disputed. To Seller’s knowledge, as of the
Close of Escrow, there will be no unpaid charges, debts, liabilities, claims, or
obligations arising from the construction, ownership, use, or operation of the
Property by Seller.
 
j.           Seller, without investigation, is not aware of any special
circumstance or requirements not reasonably anticipated or ascertainable by
Buyer through its investigation of the Property (including without limitation,
inquiries to City/County planning and building department representatives),
which would defeat, materially increase the cost or substantially delay the
ability of Buyer to obtain building permits or certificates of occupancy for all
of the Lots.
 
Page 7

--------------------------------------------------------------------------------


 
For purposes of this Section 7, “Seller’s knowledge” shall refer to the actual,
personal knowledge of Tim McSunas and Brian Rupp , without any duty of inquiry
or investigation. In the event a representation or warranty of Seller as stated
above is true as of the Effective Date, but due to the occurrence of a change in
circumstances of which Seller actually becomes aware between the Effective Date
and the Close of Escrow, cannot be stated truthfully by Seller in all material
respects upon the Close of Escrow, Seller shall not be in breach of this
Agreement by reason thereof, provided Seller promptly after learning of the same
and prior to the Close of Escrow, notifies Buyer in writing of such change in
circumstances, which notice includes a reasonably detained description of such
change, and further provided that Seller uses good faith efforts to make such
representations or warranties true and correct on the Closing Date, but Seller
shall not be required to expend monies (other than minor, out-of-pocket costs)
unless Seller has intentionally caused such representation or warranty to become
materially untrue. In such event, Buyer shall have the right, by written notice
to Seller and Escrow Holder within three (3) business days of learning of such
changed circumstance, to either (x) waive in writing such changed circumstances
(which shall be deemed given if Buyer authorizes Escrow Holder to close Escrow)
and proceed to close Escrow with Seller’s relevant representation or warranty
deemed qualified to apply except for the changed circumstances, or (y) deem such
change in circumstances a failure of a condition precedent to Buyer’s obligation
to purchase the Property and terminate this Agreement, in which event the
Deposit shall be returned to Buyer and the termination provisions of Section 12
below shall apply. Notwithstanding the foregoing, if a representation or
warranty of Seller becomes untrue in any material way due to the intentional
actions of Seller or its members, managers, employees, affiliates or authorized
agents, and (i) Escrow closes and Buyer does not have actual knowledge that the
representation is untrue until after the Close of Escrow, then Seller shall be
in breach of this Agreement and, in addition to all other rights and remedies
available, Buyer may seek specific performance from Seller or recover from
Seller any actual damages, excluding consequential damages, sustained by Buyer
by reason of such material misrepresentation, or (ii) Buyer obtains actual
knowledge of the material misrepresentation prior to the Close of Escrow, then
Buyer may either (aa) if the action or condition resulting in the material
breach of the representation can be remediated so as to make the representation
true within sixty (60) days of the scheduled Close of Escrow, Buyer shall have
the right to extend the Close of Escrow by up to sixty (60) days until such
remediation is completed, and Seller shall have the obligation to use its best
efforts to cause such remediation to occur, or (bb) Buyer shall have the right
to terminate the Agreement, receive a return of the Deposit, and also obtain
reimbursement from Seller for all of Buyer’s actually incurred, third party
out-of-pocket costs associated with this Agreement and/or Buyer’s due diligence
efforts with respect to the Property in an aggregate amount not exceeding Fifty
Thousand Dollars ($50,000.00) (“Transaction Costs”). If subclause (aa) above is
elected and the cure does not occur within the sixty (60) day period, then
subclause (bb) above shall become applicable upon the expiration of the sixty
(60) day period.
 
Seller’s representations and warranties set forth in this Section 7 constitute
the sole representations and warranties of Seller regarding Seller and the
Property.
 
8.           Buyer’s Representations, Warranties and Covenants. Buyer hereby
represents and warrants to Seller, which representations and warranties shall be
true and correct as of the Effective Date and as of the date of the Close of
Escrow, and, subject to Section 31 hereof, shall survive the Close of Escrow, as
follows:
 
a.           Buyer is a corporation duly organized, validly existing and in good
standing under California law. Subject to Section 39 below, Buyer has the legal
power, right and authority to enter into this Agreement and the instruments to
be executed by Buyer pursuant to this Agreement and to consummate the
transactions contemplated hereby.
 
b.           Subject to Section 39 below, all requisite action has been taken by
Buyer in connection with Buyer’s execution of this Agreement (but not approval
of the Property), the instruments to be executed by Buyer pursuant to this
Agreement, and the consummation of the transactions contemplated hereby.
 
Page 8

--------------------------------------------------------------------------------


 
c.           Subject to Section 39 below, the individuals executing this
Agreement and the instruments to be executed by Buyer pursuant to this Agreement
on behalf of Buyer have the legal power, right and actual authority to bind
Buyer to the terms and conditions of this Agreement and such instruments.
 
d.           Neither the execution and delivery of this Agreement and the
documents referenced herein, nor the undertaking of the obligations set forth
herein, nor the consummation of the transactions herein contemplated, nor
compliance with the terms of this Agreement or the documents referenced herein
conflict with or result in the material breach of any terms, conditions or
provisions of, or constitute a default under, any bond, note or other evidence
of indebtedness or any contract, indenture, mortgage, deed of trust, loan,
partnership agreement, lease or other agreement or instrument to which Buyer is
a party.
 
Buyer’s representations and warranties set forth in this Section 7 constitute
the sole representations and warranties of Buyer regarding Buyer.
 
9.           Title Insurance.  It shall be a condition to the Close of Escrow
for Buyer’s benefit that the Title Company shall have unconditionally committed
to issue to Buyer an ALTA standard coverage owner’s policy of title insurance
together with a mechanics’ lien endorsement and deletion of any exception for
third party rights of possession (the “Title Policy”) in the amount of the
Purchase Price, insuring fee simple title to the Land and right of access
thereto vested in Buyer free and clear of all liens and encumbrances other than
the Permitted Exceptions. Buyer, at Buyer’s sole option so long as the Close of
Escrow is not thereby delayed and not as a condition to the Close of Escrow, may
elect to obtain an ALTA extended coverage Title Policy. In such event, Seller
shall pay for the standard coverage portion of the premium for the Title Policy
and the cost of any curative endorsements Seller has agreed to provide, and
Buyer shall pay the portion of the cost of the Title Policy attributable to
extended coverage, including the cost of any Buyer Requested Title Endorsements.
 
10.         Conditions to Close of Escrow.
 
a.           Buyer’s obligation to purchase the Property and close Escrow is
subject to and conditioned upon the satisfaction of the following conditions on
or before the Close of Escrow:
 
i.           The Title Company shall be committed to issue the Title Policy to
Buyer in accordance with the requirements of Section 9 above;
 
ii.           The physical condition of the Property shall not have changed in
any material, adverse manner between the end of the Due Diligence Period and the
Close of Escrow;
 
iii.           The representations and warranties of Seller under Section 7
above shall be true and correct on the Closing Date, and Seller shall not be in
material breach of any such representation or warranty given by Seller;
 
iv.           Seller shall not otherwise be in default in the performance of any
of its material obligations under this Agreement;
 
v.           No condemnation of all or any portion of the Property shall have
occurred or been threatened. If Buyer waives this condition, Seller shall assign
to Buyer all of Seller’s rights to any condemnation proceeds at the Close of
Escrow; and
 
vi.           There shall be no special circumstance or requirements not
reasonably anticipated or ascertainable by Buyer through its investigation of
the Property during the Due Diligence Period (including without limitation,
inquiries to City/County planning and building department representatives),
which would defeat, materially increase the cost of or substantially delay the
ability of Buyer to obtain building permits or certificates of occupancy for all
of the Lots.
 
Page 9

--------------------------------------------------------------------------------


 
vii.           Seller, by recorded assignment executed by Lennar Homes of
California, Inc. or MS Rialto Wasson Canyon CA, LLC has become the successor
“Declarant” to Lennar Homes of California Inc. or MS Rialto Wasson Canyon CA,
LLC pursuant to Section 1.1.11 of that certain Declaration of Covenants,
Conditions and Restrictions and Reservation of Easement for Rosetta Hills (Item
No. 78 of Schedule B of the Title Report). If Seller is not able to satisfy the
foregoing condition by January 14, 2010, Buyer shall have the right, by written
notice delivered to Seller on the earlier to occur of January 14, 2010, or on a
date which is not later than five (5) business days from the date that Seller
notifies Buyer in writing that Seller does not believe it will be in a position
to satisfy this condition by then scheduled Close of Escrow, to extend the
Closing Date up to six (6) months to allow additional time for Seller to cause
this condition to be satisfied.
 
b.           Seller’s obligation to sell the Property and close the Escrow is
subject to and conditioned upon the satisfaction of the following conditions on
or before the Close of Escrow:
 
i.           The representations and warranties of Buyer under Section 8 above
shall be true and correct on the Closing Date, and Buyer shall not be in
material breach of any such representation or warranty given by Buyer;
 
ii.           Buyer shall have deposited into the Escrow all funds required to
pay the Purchase Price and Buyer’s share of pro-rations and closing costs;
 
iii.           Seller shall have obtained a Full Reconveyance with respect to
Schedule B, Exception Item No. 83 of the Title Report, and a recordable
release/termination from Lennar with respect to Schedule B, Exception Item No.
84 of the Title Report (collectively, the “Lennar Release Documents”). Seller
agrees to post the Bonds (as defined below) with the City and County (as
applicable) and otherwise use good faith, commercially reasonable efforts to
obtain the Lennar Release Documents prior to the Close of Escrow; if Seller is
unable to obtain the Lennar Release Documents by the date that is one (1)
business day prior to the Closing Date, then the Closing Date shall be extended
until three (3) business days after Seller obtains the Lennar Release Documents
and deposits same in Escrow, but if the Lennar Release Documents cannot be
obtained by Seller on or before six (6) months after the scheduled Closing Date,
then either party may upon written notice to the other party and to Escrow
Holder terminate this Agreement, in which event Buyer shall be entitled to the
return of its Deposit and Seller shall reimburse Buyer for Buyer’s Transaction
Costs.
 
iv.           Seller, by recorded assignment executed by Lennar Homes of
California, Inc. or MS Rialto Wasson Canyon CA, LLC has become the successor
“Declarant” to Lennar Homes of California Inc. or MS Rialto Wasson Canyon CA,
LLC pursuant to Section 1.1.11 of that certain Declaration of Covenants,
Conditions and Restrictions and Reservation of Easement for Rosetta Hills (Item
No. 78 of Schedule B of the Title Report) (the “Rosetta Hills Declaration”).
Seller shall make good faith, commercially reasonable efforts to obtain such
status for itself.
 
v.           Buyer shall not be in default of any other material obligation of
Buyer under this Agreement.
 
11.          Deliveries to Escrow Holder.
 
a.           Seller shall execute and deliver or cause to be delivered to Escrow
Holder by 5:00 P.M.  on the last business day before the Closing Date the
following instruments, and documents:
 
Page 10

--------------------------------------------------------------------------------


 
i.           The Grant Deed, in recordable form, duly executed and acknowledged
by Seller;
 
ii.           a Certification of Non-Foreign Status (the “Certification”),  in
the form attached hereto as Exhibit “C”, and a California Form 593-C;
 
iii.           A Profits Participation Agreement, in the form attached hereto as
Exhibit “D” (the “PPA”);
 
iv.           An Assignment of Restrictive Covenants, in the form attached
hereto as Exhibit “E” (the “Assignment of Restrictive Covenants”) (provided
Seller obtains a similar assignment from Lennar Homes of California, Inc. or MS
Rialto Wasson Canyon CA, LLC, as the previous “Declarant” under the Rosetta
Hills Declaration);
 
v.           any other instruments and documents which Seller is obligated to
execute and deliver into the Escrow under this Agreement.
 
b.           Buyer shall execute (and have notarized where appropriate) and
deliver or cause to be delivered to Escrow Holder on or before the Closing Date
the following:
 
i.           all sums that Buyer is required to deliver to Escrow Holder
pursuant to Section 3.d to close the Escrow; and
 
ii.           any other instruments and documents which Buyer is obligated to
execute and deliver into the Escrow under this Agreement.
 
c.           Joint Deliveries.  By 5:00 P.M.  on the last business day before
the Closing Date, Buyer and Seller shall execute, acknowledge where required,
complete required insertions, and jointly deposit into Escrow the following
documents.  When necessary or convenient, the parties may separately deposit
into Escrow counterpart originals of these documents in which case Escrow Holder
shall detach the signature and acknowledgment pages from one set of such
counterparts and attach them to the other set of counterparts to create fully
executed originals.
 
i.           a General Assignment in the form attached hereto as Exhibit “F”
(the “Assignment”);
 
ii.           if applicable, an assignment and assumption of Encroachment Permit
as provided I in Section 37 below); and
 
iii.           An Assignment and Assumption of Continuing Disclosure Agreement
in  the form of Exhibit “G” attached hereto (the “CDA Assumption”).
 
12.          Termination.  Whenever (i) a party has the right to terminate this
Agreement pursuant to an express provision of this Agreement, and notifies the
other party of its election to terminate the Agreement, or (ii) this Agreement
automatically terminates pursuant to an express provision of this Agreement,
then:
 
a.           This Agreement, the Escrow and the rights and obligations of Buyer
and Seller under this Agreement shall terminate except as otherwise expressly
provided in this Agreement;
 
Page 11

--------------------------------------------------------------------------------


 
b.           If neither Buyer nor Seller are in breach of this Agreement, each
party shall be responsible to pay one-half of any cancellation charges payable
to Escrow Holder and the Title Company; otherwise the breaching party shall be
responsible for all such cancellation charges;
 
c.           Escrow Holder shall promptly return to Seller and Buyer all
documents deposited by them into the Escrow, respectively;
 
d.           Unless Seller is in default, Buyer and/or Buyer’s Representatives
(as hereinafter defined) shall promptly deliver to Seller all originals and
copies of all third party reports and studies obtained by Buyer and/or Buyer’s
Representatives (without warranty as to accuracy or completeness and subject to
the rights of third party consultants preparing such reports), except to that
portion of such information already in the public domain (e.g., title reports,
matters of public record, filings with public agencies) and excluding all
environmental reports or documents and any other confidential, proprietary or
privileged information;
 
e.           If Buyer is entitled to the return of the First Deposit (and if
made, the Second Deposit) (i.e., Buyer terminates this transaction due to a
breach or default by Seller of this Agreement, due to the failure of a condition
precedent to Buyer’s obligation to purchase the Property as specified in Section
10.a above or as otherwise provided in this Agreement), then Escrow Holder shall
immediately release the First Deposit (and, if made, the Second Deposit) to
Buyer (less one-half of any escrow cancellation charges, if applicable); and
 
f.           If Buyer is not entitled to the return of the First Deposit (and if
made, the Second Deposit), then, if holding the First and/or Second Deposit,
Escrow Holder shall release the First Deposit (and if made, the Second Deposit)
to Seller.
 
13.          Costs and Expenses. The premium for the Title Policy shall be paid
in accordance with the provisions of Section 9 above. The escrow fees of Escrow
Holder shall be shared equally by Seller and Buyer.  Seller shall pay all
documentary transfer taxes payable with the recordation of the Grant Deed. Buyer
and Seller shall pay, respectively, Escrow Holder’s customary charges to buyers
and sellers for document drafting, recording and miscellaneous charges. Buyer
and Seller shall each pay their own legal and professional fees and fees of
other consultants incurred in connection with this transaction. All other costs
and expenses shall be allocated equally between Buyer and Seller, except the
costs of performing the obligations of each party to this Agreement, which costs
shall be borne solely by the party incurring such costs. The provisions of this
Section 13 shall survive the Close of Escrow or a termination of this Agreement.
 
14.          Pro-rations and Credits.
 
a.           Real property taxes, special taxes  and assessments with respect to
the Land based upon the latest available tax information shall be pro-rated such
that Seller shall be responsible for all such taxes and assessments levied
against the portion of Land owned by such entity to and including the day prior
to the Close of Escrow and Buyer shall be responsible for all such taxes and
assessments levied against the Land from and after the date of the Close of
Escrow.
 
b.           As soon as reasonably practicable after the Close of Escrow, (i) if
any errors or omissions are made regarding adjustments and pro-rations as set
forth above, the parties shall make the appropriate corrections promptly upon
the discovery thereof, and (ii) if any estimates are made at the Close of Escrow
regarding adjustments or pro-rations, the parties shall make the appropriate
corrections promptly when accurate information becomes available. Any refunds
from the County tax collector attributable to reduced real property assessments
commencing as of the Close of Escrow shall be the property of Buyer.  The
provisions of this Section 14.b shall survive the Close of Escrow.
 
Page 12

--------------------------------------------------------------------------------


 
15.          Disbursements and Other Actions by Escrow Holder. Upon the Close of
Escrow, Escrow Holder shall promptly undertake all of the following in the
manner indicated:
 
a.           Escrow Holder shall next cause the Grant Deed to be recorded in the
Official Records of the County, together with any other documents that the
parties hereto may mutually direct.
 
b.           Escrow Holder shall hold and/or disburse all funds deposited with
Escrow Holder by Buyer as follows:
 
i.           Deduct (and disburse) all items chargeable to the account of Buyer
pursuant hereto;
 
ii.           Deduct (and disburse or credit to Buyer where appropriate) all
items chargeable to the account of Seller pursuant hereto (including, without
limitation, any credits and/or reimbursements to which Buyer is entitled where
expressly provided in this Agreement); and
 
iii.           Refund to Buyer any excess funds deposited by Buyer.
 
c.           Escrow Holder shall direct the Title Company to issue the Title
Policy to Buyer.
 
d.           Escrow Holder shall deliver to Buyer and Seller, originals of the
executed counterparts of the documents and instruments deposited by the parties
pursuant to Section 11 hereof that are not recorded, and conformed copies of all
recorded documents; to Buyer only, the original of the Certification and the
original California Form 593-C.
 
e.           Escrow Holder shall deliver to Buyer and Seller duplicate originals
or copies (as the case may be) of all documents delivered by Escrow Holder to
Buyer at the Close of Escrow.
 
f.           Escrow Holder shall provide Buyer and Seller with a closing
statement covering the sale of the Property to Buyer.
 
16.          Default.
 
a.           By Buyer. IN THE EVENT BUYER DELIVERS ITS NOTICE OF SUITABILITY AND
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE SOLELY DUE TO THE
DEFAULT OF BUYER, THEN SELLER’S RETENTION OF THE DEPOSIT SHALL BE SELLER’S SOLE
AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT, AT LAW OR IN EQUITY, FOR SUCH
DEFAULT, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT THAT EXPRESSLY SURVIVE A
TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT NOTHING IN THIS AGREEMENT
SHALL BE CONSTRUED TO LIMIT SELLER’S RIGHTS OR DAMAGES UNDER ANY INDEMNITIES
GIVEN BY BUYER TO SELLER UNDER THIS AGREEMENT. SELLER AND BUYER HAVE DISCUSSED
THE POSSIBLE CONSEQUENCES TO SELLER IN THE EVENT THAT THE ESCROW FAILS TO CLOSE
AS A RESULT OF BUYER’S DEFAULT.  SELLER AND BUYER HAVE DETERMINED AND HEREBY
AGREE THAT IT WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT TO FIX THE ACTUAL
DAMAGES TO SELLER OCCURRING IN THE EVENT OF BUYER’S DEFAULT UNDER THIS
AGREEMENT. THE PARTIES, HAVING MADE DILIGENT BUT UNSUCCESSFUL ATTEMPTS TO
ASCERTAIN THE ACTUAL COMPENSATORY DAMAGES SELLER WOULD SUFFER IN THE EVENT OF
BUYER’S NONPERFORMANCE OF ANY OBLIGATION HEREUNDER, HEREBY AGREE THAT A
REASONABLE ESTIMATE OF SUCH DAMAGES IS AN AMOUNT EQUAL TO THE DEPOSIT, AND IN
THE EVENT THIS TRANSACTION FAILS TO CLOSE DUE TO BUYER’S DEFAULT UNDER THIS
AGREEMENT, SELLER SHALL BE ENTITLED TO RECEIVE AND RETAIN THE DEPOSIT AS FULLY
AGREED LIQUIDATED DAMAGES.  SELLER WAIVES ANY AND ALL RIGHT AT LAW OR IN EQUITY
TO SEEK OTHER RIGHTS OR REMEDIES AGAINST BUYER, INCLUDING, WITHOUT LIMITATION,
SPECIFIC PERFORMANCE AND ANY RIGHTS SELLER MAY HAVE PURSUANT TO SECTION 1680 OR
SECTION 3389 OF THE CALIFORNIA CIVIL CODE. THE PAYMENT AND RETENTION OF THE
DEPOSIT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN
THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE
SECTIONS 1671, 1676 AND 1677. SELLER HEREBY WAIVES THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 3389. UPON ANY SUCH BREACH OR DEFAULT BY BUYER HEREUNDER,
THIS AGREEMENT SHALL BE TERMINATED AND NEITHER PARTY SHALL HAVE ANY FURTHER
RIGHTS OR OBLIGATIONS HEREUNDER, EACH TO THE OTHER, EXCEPT FOR THE RIGHT OF
SELLER TO RETAIN SUCH LIQUIDATED DAMAGES, AND EXCEPT AS EXPRESSLY PROVIDED
ABOVE. THE PARTIES AGREE THAT, UNDER THE CIRCUMSTANCES OF THIS TRANSACTION AND
THE MARKETPLACE AT THE TIME HEREOF, THIS LIQUIDATED DAMAGES PROVISION IS
REASONABLE AND IN ACCORDANCE WITH CALIFORNIA CIVIL CODE SECTION 1671.
 
Page 13

--------------------------------------------------------------------------------


 

 
/s/ WAS
 
/s/ SF
   
SELLER’S INITIALS
  
BUYER’S INITIALS
 

 
b.           By Seller.
 
i.           For any Seller default occurring prior to the Close of Escrow other
than a breach of a warranty by Seller, Buyer may elect either to: (1) bring and
maintain an action for specific performance, in which case Buyer shall file and
serve such action on Seller within sixty (60) days of the first to occur of the
scheduled Closing Date or the date Buyer learns of the Seller Default, or (2)
terminate this Agreement and Escrow, receive a refund of the First Deposit (and,
if made the Second Deposit); and Buyer waives its right to seek any other
damages of any type or any other remedy against Seller or any other Indemnitee
in connection with such Seller Default. Notwithstanding the foregoing, only if
specific performance is not legally available as determined by a court of law or
by judicial reference as provided in this Agreement, Buyer may instead pursue
any other remedy available except consequential damages.
 
ii.           For Seller’s breach of one or more of its representation and/or
warranties made in Section 7 above as of the Close of Escrow, the provisions of
Section 7 above shall control.
 
c.           No Limitation. In no event shall this Section 16 limit Buyer’s
rights to recover the Transaction Costs as provided in this Agreement or either
party’s rights against the other in connection with any of the following: (i)
Section 19 (Brokers), or (ii) Section 25 (Professional Fees).
 
d.           Limitation on Damages. In no event shall either party be liable for
any speculative, consequential or punitive damages.
 
e.           Notice and Cure. Each party shall have two (2) business days to
cure such default prior to the exercise of any remedy provided in this Agreement
and the Closing Date will be extended if necessary during such cure period.
Under no circumstances shall Seller be obligated to notify Buyer of Buyer’s
failure to deliver any notice, document or deposit any sum of money into Escrow
necessary to close Escrow.
 
Page 14

--------------------------------------------------------------------------------


 
17.          Entry-Related Insurance Requirements. The following shall
constitute the “Required Insurance Coverage” of a party under the stated
circumstance:
 
a.           Prior to the entry on the Property during the term of this
Agreement by Buyer or its employees, contractors or agents, Buyer shall deliver
to Seller a certificate or certificates showing that (i) Buyer, or Buyer’s
contractors and/or consultants performing investigative work on the Land, has in
force a policy of comprehensive or commercial public liability insurance with
liability coverage of at least Two Million and No/100 Dollars ($2,000,000) per
occurrence for bodily injury and property damage, insuring Seller as additional
insured.
 
b.           The foregoing insurance coverage shall be on an “occurrence form.”
 
18.          Right of Entry.
 
a.           Buyer and Buyer’s agents, representatives, consultants, contractors
and subcontractors (collectively, “Buyer’s Representatives”) shall have the
right to enter upon the Land at all reasonable times during the term of this
Agreement, in order to conduct such further investigations, tests and studies as
Buyer shall reasonably deem necessary (the “Investigations”), so long as such
activities do not unreasonably damage the Land. Prior to entry onto the Land,
Buyer shall deliver to Seller a certificate or certificates evidencing that the
Required Insurance Coverage specified in Section 17 above has been obtained and
is in effect. Buyer shall keep the Land free and clear of any mechanic’s liens
or materialmen’s liens arising out of any such activities (and at Buyer’s sole
expense, Buyer shall promptly discharge of record or bond around any such liens
or encumbrances that are so filed or recorded, including, without limitation,
liens for services, labor or materials furnished in connection with the
activities of Buyer or Buyer’s Representatives on the Property). Further, Buyer
hereby indemnifies and holds Seller harmless from and against any and all
claims, demands, causes of action, losses, costs, liabilities and/or expenses
(including, without limitation, attorneys’ fees and disbursements) to the extent
caused by Buyer or Buyer’s Representatives in connection with any Investigations
or other activities of Buyer or Buyer’s Representatives taken with respect to
the Land and/or any liens or encumbrances filed or recorded against the Property
as a result thereof; provided, however, that notwithstanding the foregoing, in
no event shall Buyer be responsible for any environmental conditions existing on
the Land and discovered by (but not caused by) Buyer during the course of
Buyer’s investigation of the Land, any other pre-existing conditions or any acts
or omissions of Seller or Seller’s Related Parties. The foregoing obligation
shall survive the Close of Escrow or termination of this Agreement.
 
b.           During the term of this Agreement, Buyer shall:
 
i.           provided that Seller has given approval for invasive testing,
promptly repair any damage to the Land resulting from Buyer’s Investigations and
replace, refill and re-grade any holes made by Buyer in, or Buyer’s excavations
of, any portion of the Property used for such Investigations so that any damage
to the Land caused by Buyer’s Investigations shall be substantially repaired;
 
ii.           fully comply with all laws applicable to the Investigations and
all other activities by Buyer undertaken in connection therewith;
 
iii.           give Seller reasonable advance notice so that Seller can arrange
to have a representative present during all Investigations undertaken hereunder;
 
iv.           take all actions and implement protections reasonably necessary to
ensure that the Investigations and the equipment, materials, and substances
generated, used or brought onto the Land in connection with the Investigations
pose no material threat to the safety or health of persons or the environment
and to minimize any damage to the Land or other property of Seller or other
persons.
 
Page 15

--------------------------------------------------------------------------------


 
The foregoing obligations shall survive a termination of this Agreement.
 
c.           Without limiting the foregoing, in no event shall Buyer, without
the prior written consent of Seller, which shall not be unreasonably withheld,
conditioned or delayed, make any invasive physical testing (environmental,
geo-technical or otherwise) on the Land.
 
19.           Brokers. Buyer and Seller each represent, warrant and covenant to
the other that other than Province West (Dan McDonough) whose commission shall
be paid by Buyer pursuant to a separate agreement between Buyer and Province
West, no fees or commissions are due or owing to any finders or brokers as a
result of this transaction. In the event of any claim for brokers’ for finders’
fees or commissions in connection with the negotiations, execution or
consummation of this Agreement or the purchase and sale of the Property, then
Buyer shall indemnify, save harmless and defend Seller from and against any such
claim based upon any alleged statement, representation or agreement by Buyer,
and Seller shall indemnify, save harmless and defend Buyer from and against any
such claim based upon any alleged statement, representation or agreement by
Seller. The provisions of this Section shall survive the Close of Escrow.
 
20.           Assignment. Neither party may assign or transfer its rights or
obligations under this Agreement without the prior written consent of the other
party, which consent may be withheld by the other party in its sole and absolute
discretion, and which may be conditioned upon such terms and conditions as such
other party may require, in its sole and absolute discretion. Notwithstanding
the foregoing, Buyer shall have the right to assign its interest under this
Agreement without Seller’s consent, upon written notice delivered to Seller and
Escrow Holder not later than January 7, 2010, which notice shall include the
complete legal name of the assignee and a completed signature block form, (a) to
a general or limited partnership, provided that either (i) the party comprising
the original Buyer hereunder is one of the general partners of such partnership,
(ii) an entity in which D.R. Horton, individually, has at least a 51% ownership
interest in one of the general partners of such partnership or (iii) any other
entity in which D.R. Horton, individually, or D.R. Horton, Inc., has at least a
51% ownership interest directly or indirectly, in one of the general partners,
or (b) an entity that is an affiliate of Buyer (as “affiliate” is defined in the
rules and regulations of the Securities and Exchange Commission), or (c) a
limited liability company in which the original Buyer or an affiliate is a
managing member (collectively, “Related Entities”) or (d) in connection with a
land banking arrangement. Any permitted assignment shall specifically provide
that in either instance the assignee unqualifiedly and fully assumes all the
obligations of Buyer (including all post-closing obligations of Buyer as set
forth in this Agreement) for the express benefit of Seller. Notwithstanding and
without limiting the foregoing, no assignment of this Agreement shall release
the original Buyer hereunder and no consent given by Seller to any transfer or
assignment of Buyer’s rights or obligations hereunder shall be deemed to
constitute a consent to any other transfer or assignment of Buyer’s rights or
obligations hereunder and no transfer or assignment in violation of the
provisions hereof shall be valid or enforceable.  Subject to the foregoing, this
Agreement and the terms and provisions hereof shall inure to the benefit of and
be binding upon the successors and assigns of the parties hereto.
 
21.           Notices. All notices or other communications required or permitted
hereunder shall be in writing and personally delivered or sent by registered or
certified mail, postage prepaid, return receipt requested, delivered or sent by
fax or reputable overnight courier (such as Federal Express) and shall be deemed
received upon the earlier of (i) if personally delivered, the date of delivery
to the address of the person to receive notice, (ii) if mailed, three (3)
business days after the date of posting by the United States post office, (iii)
if given by fax, when sent, or (iv) if sent by reputable overnight courier (such
as Federal Express), one (1) business day after deposit with the overnight
delivery service. Any notice, request, demand, direction or other communication
sent by fax must be confirmed within forty-eight (48) hours by letter mailed or
delivered in accordance with the foregoing. Notice given by e-mail shall only be
effective upon receipt of a written response from the recipient. The addresses
of Buyer, Seller and Escrow Holder are as follows:
 
Page 16

--------------------------------------------------------------------------------


 
To Seller:
SPT-Lake Elsinore Holding Co., LLC
c/o Shopoff Advisors, L.P.
8951 Research Drive
Irvine, California  92618
Attention:          Mr. Tim McSunas
Telephone:        (949) 417-9945
Facsimile:           (949) 417-1399
Email:                tmcsunas@shopoff.com
   
With a copy to:
Gromet & Associates
114 Pacifica, Suite 250
Irvine, California  92618
Attention:           Stevan J. Gromet, Esq.
Telephone:         (949) 261-1110
Facsimile:          (949) 261-1818
Email:                sjgromet@grometlaw.com
   
To Buyer:
D.R. Horton Los Angeles Holding Company, Inc.
2280 Wardlow Circle, Suite 100
Corona, California  92880
Attention:           Stephen Fitzpatrick and John Scull
Telephone:         (951) 272-9000
Facsimile:           (951) 272-9797
Email:                 sfitzpatrick@drhorton.com; JLScull@drhorton.com
   
With copies to:
D. R. Horton, America’s Builder
600 S. Victoria Ave., Suite 200
Oxnard, CA  93035
Attn.: Christopher J. Chambers and William E. Mayer, Esq.
Email: cchambers@drhorton.com; wemayer@drhorton.com
Phone: 805-382-9244; Fax 805-382-9245
 
D. R. Horton, Inc.
301 Commerce Street, Suite 500
Fort Worth, TX  76102
Attn:  Ted I. Harbour, Esq. and Mark Karnes, Esq.
Email: Ted_Harbour@drhorton.com; mkarnes@drhorton.com
Phone: 817-390-8200; Fax 817-390-8249
 
Luce, Forward, Hamilton & Scripps LLP
600 West Broadway, Suite 2600
San Diego, CA  92101
Attn:  David M. Hymer, Esq.
Phone/Fax:  619- 699-2518
Email: dhymer@luce.com
   
To Escrow Holder:
to the address given at the top of page 1 hereof

 
Page 17

--------------------------------------------------------------------------------


 
Any address for notice may be changed by providing ten (10) days’ prior written
notice in the manner provided above.
 
22.           Required Actions of Buyer and Seller. Buyer and Seller shall
execute all instruments and documents and take all other actions that may be
reasonably required in order to consummate the purchase and sale herein
contemplated, and shall use commercially reasonable efforts to accomplish the
Close of Escrow in accordance with the provisions hereof. Following Buyer’s
timely delivery of the Suitability Notice, Seller shall not amend or modify any
existing lease, entitlement, permit, approval, the SIAs, the HOA Documents,
document relating to the California Department of Real Estate, contract or
agreement to which it is a party which will affect the Property following the
Close of Escrow, without Buyer’s prior written consent, which consent shall not
be unreasonably withheld or delayed.
 
23.           Partial Invalidity. If any term or provision of this Agreement or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.
 
24.           Waivers. No failure or delay of either party in the exercise of
any right or remedy given to such party hereunder or the waiver by any party of
any condition hereunder for its benefit (unless the time specified in this
Agreement for exercise of such right or remedy has expired) shall constitute a
waiver of any other or further right or remedy nor shall any single or partial
exercise of any right or remedy preclude other or further exercise thereof or
any other right or remedy.  No waiver by either party of any breach hereunder or
failure or refusal by the other party to comply with its obligations hereunder
shall be deemed a waiver of any other or subsequent breach, failure or refusal
to so comply.
 
25.           Professional Fees. In the event of the bringing of any judicial
reference proceeding, action or suit by either party against the other by reason
of any breach of any of the covenants, representations or warranties of the
other party under this Agreement or otherwise concerning any provision of this
Agreement or the rights and duties of any party under this Agreement, the
prevailing party shall be entitled to have and recover from the other party all
costs and expenses of the judicial reference proceeding, action or suit,
including, without limitation, actual attorneys’ fees and costs, accounting and
engineering fees, and other professional fees resulting therefrom. For the
purposes of this Section, attorneys’ fees shall include, without limitation,
fees incurred in the following: (1) post-judgment motions; (2) contempt
proceedings; (3) garnishment, levy, and debtor and third party examinations; (4)
discovery; (5) any appeals; and (6) bankruptcy proceedings.  This Section is
intended to be expressly severable from the other provisions of this Agreement,
is intended to survive any judgment and is not to be deemed merged into the
judgment.
 
26.           Entire Agreement; Amendment. This Agreement (including all
recitals, exhibits and schedules attached hereto), and the [insert reference to
separate access/indemnity agreement to be provided]  is the final expression of,
and contains the entire agreement between, the parties with respect to the
subject matter hereof and supersedes all prior understandings with respect
thereto including without limitation that certain Letter of Intent, dated
November 16, 2009. This Agreement may not be modified, changed, or supplemented,
nor may any obligation hereunder be waived, except by written instrument signed
by the party to be charged, including Buyer’s corporate approval pursuant to
Section 39. The parties do not intend to confer any benefit hereunder on any
person, firm or corporation other than the parties hereto.
 
27.           Time of the Essence. Time is of the essence with respect to each
and every provision of this Agreement.  Whenever any action must be taken
(including the giving of notice or the delivery of documents) under this
Agreement during a certain period of time (or by a particular date) that ends
(or occurs) on a non-business day, then such period (or date) shall be extended
until the next succeeding business day. As used herein, the term “business day”
shall mean any day, other than a Saturday or Sunday, on which commercial banks
in the State of California are not required or authorized to be closed for
business.
 
Page 18

--------------------------------------------------------------------------------


 
28.           Construction of Agreement. Headings at the beginning of each
section and subsection of this Agreement are solely for the convenience of the
parties and are not a part of this Agreement. Whenever required by the context
of this Agreement, the singular shall include the plural and the masculine shall
include the feminine and vice verse. This Agreement shall not be construed as if
it had been prepared by one of the parties, but rather as if both parties had
prepared the same. Unless otherwise indicated, all references to sections and
subsections are to sections and subsections in this Agreement. All recitals,
exhibits and schedules referred to in this Agreement are attached and
incorporated by this reference.
 
29.           Third Parties. Nothing in this Agreement, whether expressed or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement upon any other person other than the parties hereto and their
respective permitted successors and assigns, and any third parties expressly
mentioned herein, nor, except to the extent expressly stated herein, is anything
in this Agreement intended to relieve or discharge the obligation or liability
of any third persons to any party to this Agreement, nor shall any provision
give any third parties any right of subrogation or action over or against any
party to this Agreement. Except to the extent expressly provided for herein,
this Agreement is not intended to and does not create any third party
beneficiary rights whatsoever.  Nothing contained in this Agreement is intended
to create, nor shall it ever be construed to make, Seller and Buyer partners or
joint venturers.
 
30.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. In addition, if any party uses
facsimile-transmitted signed documents, or signed documents which have been
electronically scanned and transmitted by email, Escrow Holder and the other
party are authorized to rely upon such documents as if they bore original
signatures.
 
31.           Survival of Obligations. All of Buyer’s and Seller’s
representations and warranties in this Agreement shall survive the Close of
Escrow and shall not be merged therein for a period of one (1) year; covenants
of the parties expressly stated to survive the Close of Escrow or which are
contemplated to be performed after the Close of Escrow shall survive until the
obligations in question are discharged. All other obligations of Seller or Buyer
not expressly stated to survive the Close of Escrow or not stated in the exhibit
documents to be delivered upon the Close of Escrow shall be deemed discharged
upon the Close of Escrow and the recordation of the Grant Deed.
 
 
Page 19

--------------------------------------------------------------------------------

 

32.          Order of Reference. The parties hereto agree that the State Courts
located in Orange County, California (“Court”) shall have exclusive jurisdiction
over any action or proceeding brought to enforce or interpret any provision of
this Agreement (“Action”), and the parties hereby consent to the exercise of
personal jurisdiction over them by the Court for purposes of resolving the
Action. Any party may file a complaint with the Court, and in no other court,
and any party may give the other parties written notice of the notifying party’s
intent to apply to the Court to appoint a referee pursuant to the provisions of
California Code of Civil Procedure Section 638. Following the filing of the
complaint and service of the summons, such Action shall be referred promptly by
the Court (a) upon joint application of the parties, to a retired judge or
justice with experience in relevant real estate matters from the Orange County
panel members of JAMS (“JAMS”) stipulated by the parties within five (5)
business days of the delivery of the notifying party’s notice described above;
or (b) if the parties have not so stipulated, upon ex parte application of any
party, to any retired judge or justice with experience in relevant real estate
matters from such panel; to try all of the issues including all pre-trial and
post-trial hearings, motions and matters of any kind whether of fact or of law
and report a statement of decision thereon which shall stand as a decision of
the Court. Subject to the limitations set forth in this Section, the referee
shall have all the powers of a regular sitting Superior Court judge including
without limitation the power to impose sanctions and to hold in contempt. The
referee shall be the only trier of fact or law in the reference proceeding, and
shall have no authority to further refer any issues of fact or law to any other
party, without the mutual consent of all parties to the judicial reference
proceeding.  Discovery shall be permitted in accordance with law and must be
completed no later than ten (10) calendar days prior to the date first set for
trial. A court reporter at the trial may be requested by any party. The trial
must commence (i) within thirty (30) calendar days of the date of appointment of
the referee if the Close of Escrow has not occurred at the time of the filing of
a complaint, or (ii) within sixty (60) calendar days if the filing of the
complain occurs after the Close of Escrow. Should JAMS, or a successor of JAMS,
not be in existence at the time an Action arises, the parties agree to jointly
select in good faith an alternate organization offering at that time services
substantially similar to those now offered by JAMS and, when so selected, such
alternate organization shall be substituted for JAMS wherever JAMS is referred
to herein.  Notwithstanding the foregoing, if prior to the selection of the
referee as provided herein, any provisional remedies are sought by any party,
such relief may be sought in the Superior Court of Orange County. The decision
of the referee shall be subject to appeal in the same manner as if the Contract
Dispute had been tried by the court. The fees and costs of the referee in any
judicial reference proceeding hereunder shall be paid by the non-prevailing
party in accordance with Section 25 above.
 
33.          Governing Law. The parties expressly agree that this Agreement
shall be governed by, interpreted under, and construed and enforced in
accordance with the laws of the State of California.  In the event of any
dispute between Seller and Buyer, the parties agree that Orange County,
California shall be the venue for any mediation, arbitration or litigation
between the parties.
 
34.          Subdivision Improvement Agreements; Bonds and Cash Deposits.
 
a.           As of the Close of Escrow, Seller will have on deposit with the
City a cash grading security deposit in the amount of Fifty Six Thousand Dollars
($56,000.00) (the “Grading Security Deposit”) (also referenced in Exhibit “H”
attached hereto), and will be a signatory to a Grading and Erosion Control
Agreement (the “City Grading Agreement”) with respect thereto.  At the Close of
Escrow, Seller will receive a credit in the amount of the Grading Security
Deposit and Seller agrees to assign its rights to the Grading Security Deposit
to Buyer, provided Seller obtains a written acknowledgment from the City
recognizing Buyer as having all rights associated with the Grading Security
Deposit; if such written acknowledgment is not obtained prior to the Close of
Escrow, Escrow Holder shall retain in Escrow from Seller’s proceeds of sale upon
the Close of Escrow an amount equal to the Grading Security Deposit, until such
time that Escrow Holder receives such written acknowledgment, upon receipt of
which Escrow Holder shall release the Grading Security Deposit to Seller. Buyer
agrees to diligently pursue entering into a replacement City Grading Agreement
within thirty (30) days after the later of the date Buyer receives such
acknowledgement from the City or the Close of Escrow, such as to cause Seller to
be released from liability thereunder upon approval by the City.
 
b.           Prior to the Close of Escrow, Seller shall have entered into one or
more Subdivision Improvement Agreements (the “SIA’s”) with the City and County
relating to the construction of certain in-tract subdivision improvements,
off-site improvements and, with respect to the common area (lettered lots),
landscape improvements (collectively, the “Improvements”), and in support of the
SIA’s, Seller agrees to post bonds (the “Bonds”) with the City and County as
more particularly described on Exhibit “H” attached hereto. Seller has completed
(or prior to the Close of Escrow will complete) the Improvements that were not
completed by the prior owner and Seller is currently processing bond reductions
to reduce the amount of the Bonds. Upon acceptance of the bond reductions by the
City and County, it is anticipated that the bond amounts required to be posted
with the City and County will be equal to the amounts shown on Exhibit “H” under
the column title “New Amount”. If the bond reductions are not accepted by the
City prior to the Close of Escrow, then Seller will remain obligated after the
Close of Escrow to obtain such acceptance, which obligation shall survive the
Close of Escrow. With respect to the Bonds representing off-site improvement
bonds, a one-year maintenance period will run from the date of acceptance by the
City or County, as applicable. Seller will inform Buyer as soon as County
acceptance has occurred and the scheduled expiration date of the 1-year
maintenance period under the SIA’s and will provide Buyer with reasonable
written evidence of the County’s acceptance thereof. Notwithstanding the
foregoing, Seller must post the Bonds with the City prior to the Close of Escrow
in a manner sufficient to obligate Lennar to deliver the Lennar Release
Documents.


 
Page 21

--------------------------------------------------------------------------------

 


Except as otherwise provided herein, Buyer’s approval of the Property shall be
deemed approval of all Improvements in their existing condition as of the Close
of Escrow, and Buyer shall use commercially reasonable efforts to execute,
within ninety (90) after the later of (i) the Close of Escrow or (ii) the date
Seller delivers to Buyer written evidence of the City’s and County’s acceptance
of the Improvements and the reduction of the Bonds to the “New Amounts,”  (the
“Reduction Date”) new Subdivision Improvement Agreements with the City and
County, as appropriate, and post new bonds or other financial undertakings in
the “New Amount” with the City and County, such as to cause a release of the
Bonds. Buyer agrees to defend, indemnify and hold Seller free and harmless from
any and all costs, expenses and liability actually incurred by Seller to the
City or County due to Seller’s Bonds being called upon after the Reduction Date.
 
Buyer agrees to submit to the City and County (as applicable) (i) an application
to replace the Bonds within fourteen (14) days after the Reduction Date  Escrow,
and (ii) any information or documents reasonably requested by the City or County
with respect to Buyer’s efforts to replace Seller’s Bonds with its own bonds
within five (5) business days after receipt of such request. Buyer agrees to
provide Seller will copies of each such submittal prior to or concurrently with
such submittal. If Seller’s Bonds are not released/exonerated within ninety (90)
days after the Reduction Date, and Buyer has not met the submission/response
timeframes set forth in this paragraph, then for each day following the
expiration of the ninety (90) day period until all of Seller’s Bonds are
released, Seller shall pay a per diem fee of Five Hundred Dollars ($500.00)
until the date that all of Seller’s Bonds are fully released and exonerated.
 
35.          Off-Site Detention Basin. Upon the Close of Escrow, Buyer shall
assume responsibility for the maintenance and repair of the temporary detention
basin located at 3rd Street and Waterford Street within Tentative Tract No.
35422 in the location depicted on Exhibit “I”, until such time such
responsibility is assumed by the Rosetta Hills Community Association.
 
36.          FASB Disclosure. In order to assist Buyer in complying with FASB
Interpretation No. 46 (Consolidation of Variable Interest Entities), Seller
shall complete the information letter in the form attached hereto as Exhibit “J”
and shall deliver it to Buyer concurrently with the execution of this Agreement
by Seller.
 
37.          Encroachment Permit. Seller and the City have entered into that
certain Agreement for Long Term Encroachment into the Public Right-Of-Way (the
“Encroachment Permit”), a copy of which Seller has provided to Buyer.  Upon the
Close of Escrow, Seller and Buyer shall either, as determined by the City,
mutually execute and deliver to each other and to the City an assignment and
assumption of the Encroachment Permit, pursuant to which, effective as of the
Close of Escrow, Buyer shall assume Seller’s obligations arising after the Close
of Escrow under the Encroachment Permit, or, in the alternative, Buyer shall
enter into a replacement encroachment permit in form and content satisfactory to
Buyer and the City which will supersede and replace the existing Encroachment
Permit. In either event, Buyer shall either post the One Thousand Dollars
($1,000.00) security required by the City as of the Close of Escrow, or in the
alternative, Escrow Holder shall credit Seller and debit Buyer in the amount of
One Thousand Dollars ($1,000.00) as reimbursement to Seller for the deposit, in
which event Buyer shall accrue to the right of reimbursement from the City with
respect to such deposit.


 
Page 22

--------------------------------------------------------------------------------

 


38.          Mitigation Reporting. Seller is in the process of finalizing
certain mitigation work and has retained Michael Brandman and Associates
(“Brandman”) to prepare a final re-vegetation mitigation report (the “Final
Mitigation Report”) on Lot A of the Property. Seller anticipates that the Final
Mitigation Report will be submitted to the California Department of Fish and
Game by December 31, 2009. It is anticipated that the California Department of
Fish and Game will inspect the re-vegetation of Lot A in the spring of 2010 for
final acceptance/approval. Seller, at Seller’s sole cost, shall retain all
responsibility for the completion of any further mitigation work and to cause
Brandman to prepare and submit the Final Mitigation Report to the California
Department of Fish and Game. In addition, Seller shall be responsible at
Seller’s sole cost and expense for the completion of resource agency permit
obligations for Tract No. 31792, including the creation of 0.39 acres of
off-site vernal pool areas. Prior to entry onto Lot A, Seller shall deliver to
Buyer, or cause Brandman to deliver to Buyer, a certificate or certificates
evidencing insurance of the same nature and with similar limits specified for
the Required Insurance Coverage applicable to Buyer in Section 17 above has been
obtained and is in effect for the benefit of Buyer, naming Buyer as an
additional insured. Seller shall not damage Lot A and shall not interfere with
any activities of Buyer with respect to Lot A. Seller shall keep Lot A free and
clear of any mechanic’s liens or materialmen’s liens arising out of any such
activities (and at Seller’s sole expense, Seller shall promptly discharge of
record or bond around any such liens or encumbrances that are so filed or
recorded, including, without limitation, liens for services, labor or materials
furnished in connection with the activities of Seller on Lot A. In connection
with any work done on Lot A, Seller shall fully comply, or cause Brandman to
fully comply, with all laws applicable to the activities by Seller or Brandman
on Lot A. Seller agrees to give Buyer reasonable advance notice so that Buyer
can arrange to have a representative present during all activities undertaken by
Seller or Brandman. Further, Seller hereby indemnifies and holds Buyer harmless
from and against any and all claims, demands, causes of action, losses, costs,
liabilities and/or expenses (including, without limitation, attorneys’ fees and
disbursements) to the extent caused by Seller or Brandman or their respective
agents in connection with the foregoing activities taken with respect to Lot A
and/or any liens or encumbrances filed or recorded against Lot A as a result
thereof. The provisions of this Section 38 shall survive the Close of Escrow and
recording of the Grant Deed.
 
39.          CORPORATE APPROVAL OF BUYER. NOTWITHSTANDING ANYTHING CONTAINED IN
THIS AGREEMENT TO THE CONTRARY, NEITHER THIS AGREEMENT (OTHER THAN SECTION 18
ABOVE) NOR ANY AMENDMENT HERETO SHALL BE A VALID AND ENFORCEABLE OBLIGATION OF
BUYER UNLESS THE AGREEMENT OR AMENDMENT IS EXECUTED BY EITHER ONE OF DONALD R.
HORTON, DONALD J. TOMNITZ, STACEY DWYER, OR BILL WHEAT, EACH AN OFFICER OF
BUYER, WITHIN TEN (10) BUSINESS DAYS OF THE EXECUTION OF THIS AGREEMENT OR SUCH
AMENDMENT BY SELLER AND BUYER’S REPRESENTATIVES.
 
[SIGNATURES CONTAINED ON NEXT PAGE]


 
Page 23

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
and Joint Escrow Instructions as of the date first above written.
 
SELLER:
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company
     
By:
Shopoff Partners, L.P., a Delaware limited partnership, sole member
       
By:
Shopoff General Partner, LLC, a Delaware limited liability company, general
partner
         
By:
Shopoff Properties Trust, Inc., a Maryland corporation, manager
           
By:
/s/ William A. Shopoff
   
         
William A. Shopoff,
         
President and CEO

 
BUYER:
D.R. HORTON LOS ANGELES HOLDING COMPANY, INC., a California corporation
         
By:
/s/ Stephen H. Fitzpatrick
   
   
Stephen Fitzpatrick, Vice President
       
BUYER’S
 
CORPORATE APPROVAL:
By:
/s/ Donald J. Tommitz
   
 
Name:
 
   
 
Title:
President and CEO 
   
   
As an Officer of Buyer and Not In
   
His/Her Individual Capacity
     
Date of Execution: December 18, 2009

 
ESCROW HOLDER APPROVES THE ESCROW PROVISIONS AND SPECIFIC INSTRUCTIONS TO ESCROW
HOLDER SET FORTH IN THE FOREGOING AGREEMENT AND AGREES TO ACT IN ACCORDANCE
THEREWITH.
 
FIRST AMERICAN TITLE INSURANCE COMPANY


By:
/s/ Jeanne Gould
  Date:    December 30, 2009  
Jeanne Gould, Senior Escrow Officer
     



 
Page 24

--------------------------------------------------------------------------------

 


LIST OF EXHIBITS and SCHEDULES
 
A           Legal description of Property
 
B           Form of Grant Deed
 
C           Form of Non-Foreign Status
 
D           Form of Profit Participation Agreement
 
E           Assignment of Restrictive Covenants
 
F           General Assignment
 
G           Form of CDA Assignment and Assumption Agreement
G-1:           Landowner
G-2:           LEUSD
 
H           Schedule of Bonds
 
I           Location of Off-site Detention Basin
 
J           FASB Disclosure


 
Page 25

--------------------------------------------------------------------------------

 


EXHIBIT “A”
 
DESCRIPTION OF REAL PROPERTY
 
Real property in the City of Lake Elsinore, County of Riverside, State of
California, described as follows:
 
LOTS 48 THROUGH 81 INCLUSIVE, 84 THROUGH 95 INCLUSIVE, 108, 129 THROUGH 131
INCLUSIVE, 135, 136, 140, 141 AND 180 THROUGH 190 INCLUSIVE, AND LETTERED LOTS
A, E, H, I, J AND M, OF TRACT NO.  31792, IN THE CITY OF LAKE ELSINORE, COUNTY
OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN ON THE MAP RECORDED IN BOOK 406,
PAGES 36 THROUGH 44 INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
RIVERSIDE COUNTY.
 
EXCEPTING FROM A PORTION OF SAID LANDS, AN UNDIVIDED ONE-HALF OF ALL MINERAL AND
OIL RIGHTS, INCLUDING CLAY AS RESERVED BY EDYTHE H.  BURCH, IN DEED RECORDED MAY
28, 1947 IN BOOK 839 PAGE 96 OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.
 
APN: 347-511-048-7 and 347-511-049-8 and 347-511-050-8 and 347-511-051-9 and
347-511-052-0 and 347-511-053-1 and 347-511-054-2 and 347-511-055-3 and
347-511-056-4 and 347-511-057-5 and 347-533-001-2 and 347-533-002-3 and
347-533-014-4 and 347-533-015-5 and 347-533-016-6 and 347-533-020-9 and
347-533-021-0 and 347-533-025-4 and 347-533-026-5 and 347-534-005-9 and
347-540-026-7 and 347-540-027-8 and 347-540-028-9 and 347-540-029-0 and
347-540-030-0 and 347-540-031-1 and 347-540-032-2 and 347-540-033-3 and
347-540-034-4 and 347-540-035-5 and 347-540-036-6 and 347-540-025-6 and
347-541-001-7 and 347-541-002-8 and 347-541-003-9 and 347-541-004-0 and
347-541-005-1 and 347-541-006-2 and 347-541-007-3 and 347-541-008-4 and
347-541-009-5 and 347-541-010-5 and 347-541-011-6 and 347-541-012-7 and
347-541-025-9 and 347-550-001-5 and 347-550-002-6 and 347-550-003-7 and
347-550-004-8 and 347-550-005-9 and 347-550-006-0 and 347-550-007-1 and
347-550-008-2 and 347-550-009-3 and 347-550-010-3 and 347-550-011-4 and
347-550-012-5 and 347-550-013-6 and 347-550-014-7 and 347-550-015-8 and
347-550-016-9 and 347-550-017-0 and 347-550-018-1 and 347-550-019-2 and
347-550-020-2
 
EXHIBIT "A"
 
 
1

--------------------------------------------------------------------------------

 


EXHIBIT “B”
 
FORM OF GRANT DEED
 
EXHIBIT "B"


 
1

--------------------------------------------------------------------------------

 
 
RECORDING REQUESTED BY:
First American Title Insurance Company
 
WHEN RECORDED RETURN TO:
 
 
 
MAIL TAX STATEMENTS TO:
 
 

--------------------------------------------------------------------------------

 
GRANT DEED
 
The undersigned grantor declares:  Documentary transfer tax is shown on the
accompanying statement and is not for public record.
 
FOR VALUE RECEIVED, the undersigned, SPT-LAKE ELSINORE HOLDING CO., LLC, a
Delaware limited liability company (“Grantor”), hereby grants to,
__________________________, a ______________________ (“Grantee”), all that
certain real property described on Exhibit “1” attached hereto and incorporated
herein by reference, together with any and all improvements, easements,
privileges and rights appurtenant thereto.
 
IN WITNESS WHEREOF, this Grant Deed has been executed as of December __, 2009.
 
GRANTOR:
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company
     
By:
Shopoff Partners, L.P., a Delaware limited partnership, sole member
       
By:
Shopoff General Partner, LLC, a Delaware limited liability company, general
partner
         
By:
Shopoff Properties Trust, Inc., a Maryland corporation, manager
           
By:
 
   
         
William A. Shopoff,
         
President and CEO

 
EXHIBIT “B”


 
2

--------------------------------------------------------------------------------

 


State of California
County of Orange
 
On December ___, 2009 before me, _____________________________________,
personally appeared ___________________________________________, who proved to
me on the basis of satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature __________________________________ (Seal)
 
EXHIBIT “B”


 
3

--------------------------------------------------------------------------------

 


SEPARATE STATEMENT OF
DOCUMENTARY TRANSFER TAX
 
NOT TO BE RECORDED
 
County Recorder
Riverside County, California
 
Ladies/Gentlemen:
 
In accordance with Revenue and Taxation Code Section 11932, it is requested that
this statement of documentary transfer tax due not be recorded with the attached
Deed, but affixed to the Deed after recordation and before return, as directed
on the Deed.
 
The Deed names the undersigned, SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware
limited liability company, as Grantor, and _____________________, a
_______________, as Grantee.  The real property being transferred is located in
the County of Riverside, State of California.
 
The amount of documentary transfer tax due on the attached deed is Three
Thousand Twenty-Five Dollars ($3,025.00), computed on the full value of the
property.
 

 
Very truly yours,
     
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company
     
By:
Shopoff Partners, L.P., a Delaware limited partnership, sole member
       
By:
Shopoff General Partner, LLC, a Delaware limited liability company, general
partner
         
By:
Shopoff Properties Trust, Inc., a Maryland corporation, manager
         
By:
 
   
         
William A. Shopoff,
         
President and CEO
 

 
EXHIBIT “B”
 
 
4

--------------------------------------------------------------------------------

 


EXHIBIT “1”
 
LEGAL DESCRIPTION
 
Real property in the City of Lake Elsinore, County of Riverside, State of
California, described as follows:
 
LOTS 48 THROUGH 81 INCLUSIVE, 84 THROUGH 95 INCLUSIVE, 108, 129 THROUGH 131
INCLUSIVE, 135, 136, 140, 141 AND 180 THROUGH 190 INCLUSIVE, AND LETTERED LOTS
A, E, H, I, J AND M, OF TRACT NO.  31792, IN THE CITY OF LAKE ELSINORE, COUNTY
OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN ON THE MAP RECORDED IN BOOK 406,
PAGES 36 THROUGH 44 INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
RIVERSIDE COUNTY.
 
EXCEPTING FROM A PORTION OF SAID LANDS, AN UNDIVIDED ONE-HALF OF ALL MINERAL AND
OIL RIGHTS, INCLUDING CLAY AS RESERVED BY EDYTHE H.  BURCH, IN DEED RECORDED MAY
28, 1947 IN BOOK 839 PAGE 96 OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.
 
APN: 347-511-048-7 and 347-511-049-8 and 347-511-050-8 and 347-511-051-9 and
347-511-052-0 and 347-511-053-1 and 347-511-054-2 and 347-511-055-3 and
347-511-056-4 and 347-511-057-5 and 347-533-001-2 and 347-533-002-3 and
347-533-014-4 and 347-533-015-5 and 347-533-016-6 and 347-533-020-9 and
347-533-021-0 and 347-533-025-4 and 347-533-026-5 and 347-534-005-9 and
347-540-026-7 and 347-540-027-8 and 347-540-028-9 and 347-540-029-0 and
347-540-030-0 and 347-540-031-1 and 347-540-032-2 and 347-540-033-3 and
347-540-034-4 and 347-540-035-5 and 347-540-036-6 and 347-540-025-6 and
347-541-001-7 and 347-541-002-8 and 347-541-003-9 and 347-541-004-0 and
347-541-005-1 and 347-541-006-2 and 347-541-007-3 and 347-541-008-4 and
347-541-009-5 and 347-541-010-5 and 347-541-011-6 and 347-541-012-7 and
347-541-025-9 and 347-550-001-5 and 347-550-002-6 and 347-550-003-7 and
347-550-004-8 and 347-550-005-9 and 347-550-006-0 and 347-550-007-1 and
347-550-008-2 and 347-550-009-3 and 347-550-010-3 and 347-550-011-4 and
347-550-012-5 and 347-550-013-6 and 347-550-014-7 and 347-550-015-8 and
347-550-016-9 and 347-550-017-0 and 347-550-018-1 and 347-550-019-2 and
347-550-020-2
 
EXHIBIT “B”

 
5

--------------------------------------------------------------------------------

 


EXHIBIT “C”
 
FORM OF CERTIFICATION OF NON-FOREIGN STATUS
 
EXHIBIT “C”
 
 
1

--------------------------------------------------------------------------------

 


NONFOREIGN TRANSFEROR DECLARATION
 
Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S.  real property interest must withhold tax if the transferor is a foreign
person.  To inform _______________________, a _________ corporation
(“Transferee”), the transferee of the real property described on Schedule “1”
attached hereto and incorporated herein by this reference, that withholding of
tax is not required upon the disposition of the above-referenced real property
by SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company
(“Transferor”), the undersigned hereby declares the following on behalf of
Transferor:
 
1.          I am the _____________ of Transferor, and I have the authority to
execute this declaration on behalf of Transferor.
 
2.          Transferor is not a foreign person (as those terms are defined in
the Internal Revenue Code and Income Tax Regulations).
 
3.          Transferor’s U. S. employer identification number is __________.
 
4.          Transferor’s office address is ____________________.
 
5.          Transferor understands that this declaration may be disclosed to the
Internal Revenue Service by Transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.
 
I declare under penalty of perjury that I have examined this declaration, and to
the best of my knowledge and belief it is true, correct and complete.
 
Executed this __ day of December, 2009, at Irvine, California.
 

--------------------------------------------------------------------------------

 
EXHIBIT “C”
 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT “D”
 
PARTICIPATION AGREEMENT


THIS PARTICIPATION AGREEMENT (this “Participation Agreement”) is made as of
________________, 2009, by and between SPT-LAKE ELSINORE HOLDING CO., LLC, a
Delaware limited liability company (“Seller”), and D. R. HORTON LOS ANGELES
HOLDING COMPANY, INC., a California corporation (“Buyer”), collectively the
“Parties”.


Recitals:
 
A           Pursuant to that certain Purchase and Sale Agreement and Joint
Escrow Instructions, dated for reference purposes as of December ___, 2009, by
and between Seller and Buyer, as may be amended from time to time (collectively,
the “Purchase Agreement”), Buyer is acquiring from Seller 65 residential single
family lots, situated in Lake Elsinore, California (the “Property”).
 
B           As additional consideration for the purchase of the Property, and in
addition to the Purchase Price, Buyer has agreed to pay to Seller the
‘Participation Amount’ (as defined below), if any, that may be received by Buyer
from the sale of a Unit (as defined below), subject to the terms and conditions
set forth below.
 
NOW, THEREFORE, in consideration of the above and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree as follows:
 
1.           Definitions. Capitalized terms used in this Participation Agreement
and not defined below or in Schedule “1” attached hereto shall have the meanings
set forth in the Purchase Agreement.
 
a.           “Escrow Agent” means the escrow agent for the sale of Units.
 
b.           “Home Closing Statement” means a written statement prepared by the
Escrow Agent identifying the homebuyer, the property address, the date of the
Unit closing and the Gross Sales Price of the home as reflected on the HUD-1
settlement statement, solely for the purpose of Seller verifying compliance with
Buyer's obligation to pay the Participation Amount.
 
c.           “Participation Amount” means those amounts payable by Buyer to
Seller pursuant to Section 2 below.
 
d.           “Gross Profit” is defined in Schedule “1” attached hereto.
 
e.           “Gross Profit Margin” is defined in Schedule “1” attached hereto.
 
f.           “Unit” means a Lot improved by Buyer with a single family dwelling
for sale to the home-buying public.
 
2.           Participation Amount. Seller shall be entitled to receive forty
percent (40%) of any Gross Profit that exceeds a twenty-four percent (24%) Gross
Profit Margin on the sale of the Units to be developed by Buyer on the Lots (the
“Participation Amount”).
 
EXHIBIT “D”
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Payment of Participation Amount. Within ninety (90) days after the
sale of the last Unit constructed within the Property, Buyer shall deliver an
accounting to Seller together with a payment in an amount equal to the
Participation Amount, if any, for the residences.
 
4.           Financial Records and Statements of Buyer. Buyer shall keep and
maintain, or cause to be kept and maintained, accurate financial books and
records with respect to the development of the Property in accordance with
generally accepted accounting principles as modified by the provisions of this
Agreement.  Seller shall have the right at all reasonable times and upon at
least 5 business days prior written notice, to inspect Buyer’s books and records
for the purposes of verifying the retail purchase price received by Buyer for
Units, the Gross Profit Margin calculation, and the allowable deductions used in
calculating Gross Profit and any other deductions or credits claimed by Buyer in
determining the amount of the Participation Amount.  Any deficiency in amounts
due Seller for the Participation Amount determined based upon such review by
Seller shall be due and payable by Buyer to Seller within 15 days after receipt
of notice thereof from Seller.  If Seller’s audit discloses that Participation
Amount was less than the amounts previously paid to Seller, Seller shall pay to
Buyer an amount equal to the excess of such amounts received over the
Participation Amount within 15 days after Seller’s receipt of the
audit.  Notwithstanding any provision to the contrary in this Agreement,
including in any Exhibit or Schedule hereto, Seller shall not be entitled to a
copy of a homebuyer’s HUD-1 settlement statement or any other information that
Buyer or the escrow agent for the sale of Units would not be permitted by law to
disclose; in such event, Buyer shall provide to Seller such substitute
documentary information sufficient for Seller to enable Seller to verify the
terms of sale of each Unit. Seller shall have thirty (30) days from Buyer’s
delivery to Seller of the accounting and supporting data within which to make a
written objection regarding Buyer’s proposed Participation Amount.
 
5.           Default and Remedies.
 
a.           Default. A default shall be deemed to have occurred if the
breaching party has not effected or commenced to effect a cure within ten (10)
days after a written notice from the other party specifying the breach.
 
b.           Dispute Resolution. If there is a dispute between the parties
regarding the calculation and/or payment of the Participation Amount, then
either party may elect to have such dispute resolved pursuant to Section 32 of
the Purchase Agreement, the terms of which are incorporated herein by this
reference.
 
6.           Notice. Any notice authorized, required, or permitted to be given
hereunder shall be delivered to the parties at the addresses and in the manner
set forth in the Purchase Agreement.
 
7.           Miscellaneous Provisions.
 
a.           Governing Law. This Participation Agreement shall be governed and
interpreted under the laws of the State of California.
 
b.           Section Headings. The section headings used in this Participation
Agreement are for reference and convenience purposes only, and shall not be used
in the interpretation of this Participation Agreement.
 
c.           Exhibits. All exhibits attached hereto are incorporated in this
Participation Agreement by reference and made a part of this Participation
Agreement.
 
EXHIBIT “D”
 
 
2

--------------------------------------------------------------------------------

 


d.           Integration; Amendment in Writing. This Participation Agreement
contains the entire agreement between the Parties relating to the payment of any
Participation Amount, and neither party shall be bound by any oral statement or
oral or written agreement made prior to or contemporaneous with this
Participation Agreement and not included within this Participation
Agreement.  The foregoing does not affect the validity of the Purchase
Agreement. This Participation Agreement cannot be amended except by written
agreement executed by the Parties.
 
e.           No Partnership or Joint Venture. Nothing contained in this
Participation Agreement is intended to create, nor shall it ever be construed to
make, Seller and Buyer partners or joint venturers.
 
f.           Severability. The provisions of this Participation Agreement are
severable, and if any provision or part hereof or the application thereof to any
person or circumstances shall ever be held by any court of competent
jurisdiction to be invalid or unconstitutional for any reason, the remainder of
this Participation Agreement and the application of such provisions or part
hereof to other persons or circumstances shall not be affected thereby.
 
g.           Effective Date. The effective date of this Participation Agreement
is the date the Initial Closing occurs.
 
h.           Dates for Performance. Should the date for the giving of any
notice, the performance of any act, or the beginning or end of any period
provided for in this Participation Agreement fall on a Saturday, Sunday or other
legal holiday, such date shall be extended to the next succeeding business day
which is not a Saturday, Sunday or legal holiday.
 
i.           Counterparts and Electronic Signatures. This Participation
Agreement may be executed in one or more counterparts, of each which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. In addition, if any party uses facsimile-transmitted signed
documents, or signed documents which have been electronically scanned and
transmitted by email, Escrow Agent, Escrow Holder and the other party are
authorized to rely upon such documents as if they bore original signatures.
 
IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be executed as of the day and year first written above.
 
Seller:
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company
         
By:
Shopoff Partners, L.P., a Delaware limited partnership, sole member
           
By:
Shopoff General Partner, LLC, a Delaware limited liability company, general
partner
             
By:
Shopoff Properties Trust, Inc., a Maryland corporation, manager
           
By:
 
   
         
William A. Shopoff,
         
President and CEO
 

 
EXHIBIT “D”
 
3

--------------------------------------------------------------------------------


 
Buyer:
D. R. HORTON LOS ANGELES HOLDING COMPANY, INC., a
California corporation
     
By:
       
Stephen Fitzpatrick, Vice President

 
EXHIBIT “D”
 
 
4

--------------------------------------------------------------------------------

 


SCHEDULE 1
 
Definition of “Gross Profit Margin”
 
IF:
     
A = Sales Revenue
Defined as the sum of the sales price of each residence pursuant to a sale to a
member of the home buying public as reflected on the Home Closing Statement for
such residence, including any premium for location, elevation, view or lot size,
but excluding prices for extras and options offered by Buyer in connection with
the sale of any residence, including special or upgraded amenities, floor plan
modifications, room options, appliance upgrades, cabinetry upgrades, countertop
upgrades, finish carpentry upgrades, electrical options, fireplace options and
all other options and upgrades, and minus sales incentives or concessions given
to the home buyer.
   
B = Land & Improvements
Defined as Purchase Price paid to Seller for the Property plus all escrow, title
and closing costs, costs of third parties in connection with due diligence
review of the Property, brokerage commissions and legal fees, incurred and paid
by Buyer in connection with the acquisition of title to the Property; additional
improvements by Buyer (see Schedule 1-B) including but not limited to, grading,
paving, curb, gutter and sidewalk, erosion control, landscaping, irrigation,
walls and fences, mailboxes, dirt hauling, and repairs to asphalt and concrete;
miscellaneous site specialties; soft costs including but not limited to civil,
soils, and structural engineering, architects, design professionals and other
consultants; meter deposits, mailboxes and pressure regulators, soils testing,
export of lot spoils, and lot re-certifications; any association fees; the costs
of non-recurring, capitalized indirect construction costs (which for the
purposes of this agreement shall be 1.50% of Sales Revenue); the costs of DRE
and HOA setup and administration (not including HOA dues); and permits and fees
paid by Buyer in connection with developing the Property, including plan check
and inspection fees, but excluding fees paid for obtaining building permits for
the residences.
   
C = Sticks and Bricks
Defined as hard construction cost items and fees paid at building permit (see
Schedule 1-A).
   
D = Other Costs
Defined as all costs paid by Buyer in connection with the close of escrow for
the sale of residences to members of the home-buying public, including, but not
limited to, closing costs, including normal escrow and title charges and
property taxes, documentary transfer tax, buyer referral fees, Homeowner
Association Fees, third party co-broker real estate commissions, and a warranty
expense accrual calculated at 1.0% of the sales price for detached product and
1.5% for attached product.
   
E = Gross Profit =
A – (B + C + D)
   
GROSS PROFIT MARGIN =
E ÷ A

 
EXHIBIT “D”
 
 
5

--------------------------------------------------------------------------------

 


SCHEDULE 1-A
 
Item
 
Building Permits
Temporary Power
Phase I Environmental
Area drains
Utility Connections
Lot Grade
Termite
Plumbing
Concrete Foundation
Concrete Flatwork
Windows
Fireplaces
Framing
Electric
Light Fixtures
Prewire Security
Heating & A/C
Sheet Metal
Gutters
Ornamental Iron
Stucco
Exterior Tiles
Roofing
Painting
Garage Doors
Insulation
Drywall
Finish Carpentry
Hardware
Cabinets
Ceramic Counter Tops
Marble Counter Tops
Shower Enclosure
Appliances
Flooring
Clean-Up
Grading
Utility Trenching
Fencing
Landscaping
Contingency
 
EXHIBIT “D”
 
 
6

--------------------------------------------------------------------------------

 


SCHEDULE 1-B
 
Land Development Costs
 
DEVELOPMENT IMPROVEMENTS
Erosion Control
Grading
Storm Drain
Sewer
Water
Concrete
Paving
Utilities
Landscape and Irrigation
Walls
Misc. Specialties
Contingency


SITE FEES
Utility Fees
Development Fees
Water District Fees
Sewer District Fees
Bonds
School Fees


CONSULTANTS
Dry Utilities Engineer
Civil Engineer
Landscape Architect
Soils Engineer
Architect
Structural Engineer
Energy Consultant
Site Consultant


DEVELOPMENT IMPROVEMENTS
EROSION CONTROL
Sand Bags, Silt Fencing, Jute Mesh
Labor for storm clean-up of slopes and streets


GRADING
Rough Grade & Re-Grade
Spin Lots for House
Dirt Haul from Site
Labor and Equip. for Weed Control


STORM DRAIN


SEWER
 
WATER
 
EXHIBIT “D”


 
7

--------------------------------------------------------------------------------

 


CONCRETE
Sidewalks & Approaches
Grading
Curb and Gutter
Repair of Same


PAVING
Pave Streets
Cap Streets
Parking Lot Grading
Repairs, Re-Seal


UTILITIES
Main & Laterals, Joint Trench, Street Lights


LANDSCAPE AND IRRIGATION
Slope Installation
Front yards & Street Trees
Water for Slopes
Landscape Maint. (common area & slopes)
Model Landscaping


WALLS/FENCING
Retaining Walls
Perimeter Walls
Property Line Walls (wood, wrought iron, concrete, etc.)
Model Trap Fence


MISC. SPECIALTIES
Mail Boxes
Street Signs
Street Sweeper
Water Truck
Electric Controllers & Temp. Power
Temporary Fences
Misc. Site Fees (Encroachment Permits, Variance)
Plans & Blueprints
Trailers
Toilets
Trash Bins


CONTINGENCY


SITE FEES
UTILITY FEES
Gas, Electric, Telephone & Cable
DEVELOPMENT FEES
WATER DISTRICT FEES
SEWER DISTRICT FEES
BONDS
 
EXHIBIT “D”
 
 
8

--------------------------------------------------------------------------------

 


CONSULTANTS
DRY UTILITIES ENGINEER
CIVIL ENGINEER
LANDSCAPE ARCHITECT
SOILS ENGINEER
ARCHITECT
STRUCTURAL ENGINEER
ENERGY CONSULTANT
SITE CONSULTANT (independent inspector)
 
EXHIBIT “D”


 
9

--------------------------------------------------------------------------------

 


EXHIBIT “E”
 
FORM OF ASSIGNMENT OF RESTRICTIVE COVENANTS
 
RECORDING REQUESTED BY:
 
 
 
WHEN RECORDED MAIL TO:
 
Luce, Forward, Hamilton & Scripps LLP
600 West Broadway, Suite 2600
San Diego, CA  92101-3391
Attn: ________________, Esq.
 
   
ABOVE SPACE FOR RECORDER’S USE

 
ASSIGNMENT OF DECLARANT’S RIGHTS
 
This ASSIGNMENT OF DECLARANT’S RIGHTS (this “Assignment”) is made and effective
as of the date of recordation hereof by and between
_____________________________, a[n] _______________________________
(“Assignor”), and ___________________________, a[n]
_______________________________ ||verify correct Horton entity|| (“Assignee”).
RECITALS
 
A.          Assignor has conveyed to Assignee the real property described on
Exhibit “A” attached hereto and incorporated herein (the “Property”) pursuant to
the terms of that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated entered into by Assignor and Assignee (the “Agreement”).
 
B.           Assignor is the “Declarant” under that certain [Declaration of
Covenants, Conditions and Restrictions and Reservation of Easements] ||verify
name of document||, recorded in the Office of the County Recorder of Riverside
County, California, on _________________, 2009 as Instrument No.
________________ (as amended to date, the “Declaration”).
 
C.           In connection with its conveyance of the Property to Assignee,
Assignor wishes to convey its right, title and interest as Declarant under the
Declaration with respect to the Property, as more particularly set forth below.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as set forth below.
 
1.           Declarant Under Declaration. Effective as of the recordation of
this Assignment (the “Transfer Date”), Assignor hereby assigns to Assignee any
and all of its right, title and interest as Declarant under the Declaration with
respect to the Property. From and after the Transfer Date, Assignee shall be the
Declarant under the Declaration with respect to the Property and shall have all
of the rights and powers of the Declarant under the Declaration with respect to
such Property.  Assignee hereby assumes the obligations of Declarant arising
after the Transfer Date with respect to such Property.
 
EXHIBIT “E”


 
1

--------------------------------------------------------------------------------

 
 
2.           Assignee Liability. The parties hereto acknowledge and agree that
Assignee shall have no liability for any events, actions or occurrences arising
from its role as Declarant with respect to the Property which occurred prior to
the Transfer Date.
 
3.           Construction of Assignment. The agreement contained herein shall
not be construed in favor of or against either party, but shall be construed as
if both parties prepared this Assignment.
 
4.           Governing Law. This Assignment shall be governed by and construed
under the laws of the State of California.
 
5.           Severability. In the event that any phrase, clause, sentence,
paragraph, section, article or other portion of this Assignment shall become
illegal, null or void or against public policy, for any reason, or shall be held
by any court of competent jurisdiction to be illegal, null or void or against
public policy, the remaining portions of this Assignment shall not be affected
thereby and shall remain in force and effect to the fullest extent permissible
by law.
 
6.           Capitalized Terms. Any capitalized terms not otherwise defined
herein shall have the meaning set forth in the Declaration.
 
7.           Binding on Successors. This Assignment shall be binding upon and
inure to the benefit of the parties hereto and their successors, assigns,
personal representatives, executors, legal representatives, heirs and legatees.
 
8.           Counterparts. This Assignment may be executed in counterparts, each
of which, when taken together, shall constitute one fully executed original.
 
IN WITNESS WHEREOF, this Assignment has been executed as of the date first set
forth above.
 

 
ASSIGNOR:
     
_________________________________, a[n]
____________________________
         
By:
 
   
 
Name:
 
   
 
Title:
 
   
     
ASSIGNEE:
     
__________________________________________, a[n]
_______________________________  ||verify Horton entity||
         
By:
 
   
 
Name:
 
   
 
Title:
 
   

 
EXHIBIT “E”

 
2

--------------------------------------------------------------------------------

 


STATE OF CALIFORNIA
)
 
)
COUNTY OF_______________
)

 
On __________________, 2009, before me, _____________________________, Notary
Public, personally appeared
_____________________________________________________________ who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
_______________________________
Signature
(Seal)

 
STATE OF ______________________
)
 
)
COUNTY OF_______________
)


On __________________, 2009, before
me, ________________________________________________, Notary Public, personally
appeared _____________________________________________________________________________ 
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
______________________________

Signature
(Seal)

 
EXHIBIT “E”
 
 
3

--------------------------------------------------------------------------------

 


EXHIBIT “A”
 
The Property
 
EXHIBIT “E”
 
 
4

--------------------------------------------------------------------------------

 


EXHIBIT “F”
 
FORM OF GENERAL ASSIGNMENT
 
EXHIBIT “F”


 
1

--------------------------------------------------------------------------------

 


GENERAL ASSIGNMENT
 
This General Assignment (this “Assignment”) is executed as of December ___,
2009, by SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability
company (“Assignor”), and _____________________, a ____________________
(“Assignee”), with reference to the following:
 
RECITALS
 
A.           Concurrently herewith, Assignor is conveying to Assignee its
interest in the real property located in Riverside County, California, more
particularly described on Exhibit “1” attached hereto and by this reference made
a part hereof (the “Property”), pursuant to that certain Purchase and Sale
Agreement and Joint Escrow Instructions, dated as of November __, 2009, by and
between Assignor, as “Seller,” and Assignee, as “Buyer” (the “Sale Agreement”).
 
B.           To the extent Assignor owns and/or holds certain intangible
property rights pertaining to the Property as more particularly described on
Exhibit “2” attached hereto (the “Intangible Rights”), Assignor has agreed to
assign the same to Assignee upon Assignee’s purchase of the Property, without
warranty.
 
C.           This Assignment is executed to effectuate the transfer to Assignee
of any and all of Assignor’s right, title and interest in and to the Intangible
Rights.
 
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby agrees as follows:
 
1.           Assignment.  Assignor hereby assigns to Assignee, and Assignee
hereby accepts on such basis, Assignor’s right, title and interest in and to the
Intangible Rights, if any.  Assignor covenants, warrants and represents that:
 
a.           No Prior Assignment.  No rights in or under the Intangible Rights
have been assigned or transferred to any other person or entity other than as
set forth in this Assignment by Assignor.
 
b.           Ability to Assign.  Assignor is not prohibited under any agreement
with any other person or any judgment or decree from executing and delivering
this Assignment.
 
Except for such representations and warranties of Assignor as are set forth in
Section 7 of the Sale Agreement or in this Assignment, the assignment and
transfer of the Intangible Rights to Assignee is without representation or
warranty.
 
2.           Governing Law.  This Assignment shall be construed under and
enforced in accordance with the laws of the State of California.
 
3.           Further Assurances.  Assignor agrees to execute and deliver to
Assignee, upon demand, such further documents, instruments and conveyances, and
shall take such further actions, as are necessary or desirable to effectuate
this Assignment.
 
4.           Professional Fees; Order of Reference.  Any action or proceeding
brought to enforce or interpret any provision of this Assignment shall be
governed by the terms of the Sale Agreement sections entitled “Professional
Fees” and “Order of Reference” as if such sections were set forth in full
herein.
 
EXHIBIT “F”


 
2

--------------------------------------------------------------------------------

 
 
5.           Successors and Assigns.  This Assignment shall inure to the benefit
of, and be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.
 
6.           Counterparts.  This Assignment may be signed in multiple
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, Assignor has executed this Assignment as of the date first
set forth above.
 
“ASSIGNOR”
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company
     
By:
Shopoff Partners, L.P., a Delaware limited partnership, sole member
       
By:
Shopoff General Partner, LLC, a Delaware limited liability company, general
partner
         
By:
Shopoff Properties Trust, Inc., a Maryland corporation, manager
         
By:
 
   
         
William A. Shopoff,
         
President and CEO
 



“ASSIGNEE”
   
   
 
   
     
By:
 
   
   
Name:
   
Its:
     
By:
 
   
   
Name:
   
Its:

 
EXHIBIT “F”
 
 
3

--------------------------------------------------------------------------------

 


EXHIBIT “1”
 
LEGAL DESCRIPTION OF THE PROPERTY
 
Real property in the City of Lake of Elsinore, County of Riverside, State of
California, described as follows:
 
LOTS 48 THROUGH 81 INCLUSIVE, 84 THROUGH 95 INCLUSIVE, 108, 129 THROUGH 131
INCLUSIVE, 135, 136, 140, 141 AND 180 THROUGH 190 INCLUSIVE, AND LETTERED LOTS
A, E, H, I, J AND M, OF TRACT NO.  31792, IN THE CITY OF LAKE ELSINORE, COUNTY
OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN ON THE MAP RECORDED IN BOOK 406,
PAGES 36 THROUGH 44 INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
RIVERSIDE COUNTY.
 
EXCEPTING FROM A PORTION OF SAID LANDS, AN UNDIVIDED ONE-HALF OF ALL MINERAL AND
OIL RIGHTS, INCLUDING CLAY AS RESERVED BY EDYTHE H.  BURCH, IN DEED RECORDED MAY
28, 1947 IN BOOK 839 PAGE 96 OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.
 
APN: 347-511-048-7 and 347-511-049-8 and 347-511-050-8 and 347-511-051-9 and
347-511-052-0 and 347-511-053-1 and 347-511-054-2 and 347-511-055-3 and
347-511-056-4 and 347-511-057-5 and 347-533-001-2 and 347-533-002-3 and
347-533-014-4 and 347-533-015-5 and 347-533-016-6 and 347-533-020-9 and
347-533-021-0 and 347-533-025-4 and 347-533-026-5 and 347-534-005-9 and
347-540-026-7 and 347-540-027-8 and 347-540-028-9 and 347-540-029-0 and
347-540-030-0 and 347-540-031-1 and 347-540-032-2 and 347-540-033-3 and
347-540-034-4 and 347-540-035-5 and 347-540-036-6 and 347-540-025-6 and
347-541-001-7 and 347-541-002-8 and 347-541-003-9 and 347-541-004-0 and
347-541-005-1 and 347-541-006-2 and 347-541-007-3 and 347-541-008-4 and
347-541-009-5 and 347-541-010-5 and 347-541-011-6 and 347-541-012-7 and
347-541-025-9 and 347-550-001-5 and 347-550-002-6 and 347-550-003-7 and
347-550-004-8 and 347-550-005-9 and 347-550-006-0 and 347-550-007-1 and
347-550-008-2 and 347-550-009-3 and 347-550-010-3 and 347-550-011-4 and
347-550-012-5 and 347-550-013-6 and 347-550-014-7 and 347-550-015-8 and
347-550-016-9 and 347-550-017-0 and 347-550-018-1 and 347-550-019-2 and
347-550-020-2
 
EXHIBIT “F”
 
 
4

--------------------------------------------------------------------------------

 


EXHIBIT “2”
 
DESCRIPTION OF INTANGIBLE RIGHTS
 
Intangible Rights shall mean all intangible assets of any nature relating to the
Property, including, without limitation:
 
a.           Any and all certificates, utility will-serve letters, permits,
plans, name rights, applications, entitlements, development allocations and
other records, documents, maps, and development rights for the Property.
 
b.           Any zoning, use, occupancy and operating permits, and all other
permits, entitlements, licenses, approvals and certificates, but only to the
extent the same affect the Property.
 
c.           All maps, plans, specifications, environmental studies, soils,
geologic and seismic reports and studies, and related documents prepared in
connection with the development, construction and operation of any and all
improvements located on or planned for the Property.
 
d.           A non-exclusive assignment of any rights Seller owns for the name
[“Villages at Wasson Canyon”].
 
e.           With respect to services and work product of consultants and design
professionals (including without limitation civil engineers, soils engineers,
architects, hydrologists, geologists, geotechnical consultants, architects, land
planning consultants and environmental consultants) (collectively, “Design
Professionals”) and any contractors and subcontractors, all guarantees,
indemnities, warranties provided by such Design Professionals, contractors and
subcontractors, and any and all rights, claims and causes of action against such
Design Professionals, contractors and subcontractors.
 
f.           Any prepaid impact fees attributed to the Property, to the extent
assignable.
 
g.           All insurance proceeds Seller may receive or may be entitled to
receive for any reason related to the Property to the extent assignable.
 
h.           All insurance policies maintained by Seller or its contractors or
consultants relating to the design and construction of the improvements on the
Property (‘Project Insurance Policies”).
 
EXHIBIT “F”
 
 
5

--------------------------------------------------------------------------------

 


EXHIBIT “G”
 
FORM OF CDA ASSIGNMENT AND ASSUMPTION AGREEMENTS
 
Exhibit G-1:     Lake Elsinore (Continuing Disclosure Agreement – Landowners)
 
Exhibit G-2:     Lake Elsinore USD CFD No. 2005-6
 
EXHIBIT “G”


 
1

--------------------------------------------------------------------------------

 


ASSIGNMENT AND ASSUMPTION AGREEMENT
[Continuing Disclosure Agreement – Landowners]
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as
of _______, 20__ (the “Effective Date”) by and among SPT-LAKE ELSINORE HOLDING
CO., LLC, a Delaware limited liability company (“Assignor”), and
___________________________, a ______________________ (“Assignee”).
 
RECITALS
 
A.           Assignor is the owner of certain real property located in Riverside
County, California described on Exhibit 1 attached hereto (the “Property”).
 
B.           Assignor is a party to that certain Continuing Disclosure
Agreement, dated as of March 1, 2008 (“CDA”), by and between Lennar Homes of
California, Inc., a California corporation (“Lennar Homes”), Assignor, and Union
Bank of California, N.A., as dissemination agent (“Dissemination Agent”).  A
copy of the CDA is attached as Exhibit 2 hereto.  Initially capitalized terms
used and not defined herein shall have the meaning given to them in the CDA.
 
C.           Concurrently herewith, Assignor is selling the Property to
Assignee, and Assignee is purchasing the Property from Assignor.  Upon the
consummation of such purchase and sale, Assignee will be a Major Owner.
 
D.           Assignor has agreed to assign, and Assignee has agreed to assume,
as of the Effective Date, all rights and obligations of Assignor under the CDA
with respect to the Property.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficient of which is hereby acknowledged, the parties hereto agree as follows:
 
1.           Assignment.  Assignor hereby assigns to Assignee all of Assignor’s
right, title and interest under the CDA with respect to the Property.
 
2.           Assumption.  Assignee hereby unconditionally assumes and agrees to
perform for the express benefit of Lennar Homes, Dissemination Agent and the
Beneficial Owners of the Bonds, all of Assignor’s obligations under the CDA with
respect to the Property accruing from and after the Effective Date.
 
3.           Counterparts.  This Agreement may be executed in two or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.
 
EXHIBIT “G-1”
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
Assignor:
Assignee:
   
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company
   
       
By:
Shopoff Partners, L.P., a Delaware limited partnership, sole member
By:
   
    limited partnership, sole member   Name:      
Its:
   
By:
Shopoff General Partner, LLC, a Delaware
          limited liability company, general partner
By:
              Name:       
By:
Shopoff Properties Trust, Inc., a Maryland corporation, manager
 
Its:   
     
 
       
By:
 
   
           
William A. Shopoff,
           
President and CEO
 

 
EXHIBIT “G-1”
 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT “1”
 
Legal Description
 
Real property in the City of Lake of Elsinore, County of Riverside, State of
California, described as follows:
 
LOTS 48 THROUGH 81 INCLUSIVE, 84 THROUGH 95 INCLUSIVE, 108, 129 THROUGH 131
INCLUSIVE, 135, 136, 140, 141 AND 180 THROUGH 190 INCLUSIVE, AND LETTERED LOTS
A, E, H, I, J AND M, OF TRACT NO.  31792, IN THE CITY OF LAKE ELSINORE, COUNTY
OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN ON THE MAP RECORDED IN BOOK 406,
PAGES 36 THROUGH 44 INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
RIVERSIDE COUNTY.
 
EXCEPTING FROM A PORTION OF SAID LANDS, AN UNDIVIDED ONE-HALF OF ALL MINERAL AND
OIL RIGHTS, INCLUDING CLAY AS RESERVED BY EDYTHE H. BURCH, IN DEED RECORDED MAY
28, 1947 IN BOOK 839 PAGE 96 OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.
 
APN: 347-511-048-7 and 347-511-049-8 and 347-511-050-8 and 347-511-051-9 and
347-511-052-0 and 347-511-053-1 and 347-511-054-2 and 347-511-055-3 and
347-511-056-4 and 347-511-057-5 and 347-533-001-2 and 347-533-002-3 and
347-533-014-4 and 347-533-015-5 and 347-533-016-6 and 347-533-020-9 and
347-533-021-0 and 347-533-025-4 and 347-533-026-5 and 347-534-005-9 and
347-540-026-7 and 347-540-027-8 and 347-540-028-9 and 347-540-029-0 and
347-540-030-0 and 347-540-031-1 and 347-540-032-2 and 347-540-033-3 and
347-540-034-4 and 347-540-035-5 and 347-540-036-6 and 347-540-025-6 and
347-541-001-7 and 347-541-002-8 and 347-541-003-9 and 347-541-004-0 and
347-541-005-1 and 347-541-006-2 and 347-541-007-3 and 347-541-008-4 and
347-541-009-5 and 347-541-010-5 and 347-541-011-6 and 347-541-012-7 and
347-541-025-9 and 347-550-001-5 and 347-550-002-6 and 347-550-003-7 and
347-550-004-8 and 347-550-005-9 and 347-550-006-0 and 347-550-007-1 and
347-550-008-2 and 347-550-009-3 and 347-550-010-3 and 347-550-011-4 and
347-550-012-5 and 347-550-013-6 and 347-550-014-7 and 347-550-015-8 and
347-550-016-9 and 347-550-017-0 and 347-550-018-1 and 347-550-019-2 and
347-550-020-2
 
EXHIBIT “G-1”
 
 
3

--------------------------------------------------------------------------------

 


EXHIBIT “2”
 
Copy of CDA
 
[to be attached at closing]
 
EXHIBIT “G-1”
 
 
4

--------------------------------------------------------------------------------

 


ASSIGNMENT AND ASSUMPTION AGREEMENT
 
[Lake Elsinore USD CFD No. 2005-6 Developer Continuing Disclosure Agreement]
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as
of December ___, 2009 (the “Effective Date”), by and among SPT-LAKE ELSINORE
HOLDING CO., LLC, a Delaware limited liability company (“Assignor”), and
__________________________________ (“Assignee”).
 
RECITALS
 
A.
Assignor, as successor by assignment from MS Rialto Wasson Canyon CA, LLC, a
Delaware limited liability company, is a party to that certain Continuing
Disclosure Agreement, dated as of March 1, 2008 (the “CDA”), by and between
Assignor and Zions First National Bank, a national banking corporation organized
and existing under the laws of the United States, in its capacity as
dissemination agent and fiscal agent (“Bank”). The CDA relates to that certain
real property located in Riverside County, California described on Exhibit A
attached hereto (the “Property”).  A copy of the CDA is attached as Exhibit B
hereto.  Initially capitalized terms used and not defined herein shall have the
meaning given to them in the CDA.

 
B.
Concurrently herewith Assignor is selling the Property to Assignee, and Assignee
is purchasing the Property from Assignor. Upon the consummation of such purchase
and sale, Assignee will be a Major Developer.

 
C.
Assignor has agreed to assign, and Assignee has agreed to assume, as of the
Effective Date, all rights and obligations of Assignor under the CDA with
respect to the Property.

 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficient of which is hereby acknowledged, the parties hereto agree as follows:
 
1.
Assignment. Assignor hereby assigns to Assignee all of Assignor’s right, title
and interest under the CDA with respect to the Property.

 
2.
Assumption. Assignee hereby unconditionally assumes and agrees to perform, for
the express benefit of Assignor, Bank and the owners of any bonds issued by the
Community Facilities District, all of Assignor's CDA obligations with respect to
the Property accruing from and after the Effective Date (“Assumed CDA
Obligations”).

 
3.
Counterparts. This Agreement may be executed in two or more counterparts each of
which shall be deemed an original, but all of which together shall constitute
but one and the same instrument.

 
EXHIBIT “G-2”
 
 
1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
Assignor:
Assignee:
   
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company
   
       
By:
Shopoff Partners, L.P., a Delaware limited partnership, sole member
By:
   
    limited partnership, sole member   Name:      
Its:
   
By:
Shopoff General Partner, LLC, a Delaware
          limited liability company, general partner
By:
              Name:       
By:
Shopoff Properties Trust, Inc., a Maryland corporation, manager
 
Its:   
     
 
       
By:
 
   
           
William A. Shopoff,
           
President and CEO
 

 
EXHIBIT “G-2”
 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT “A”
 
LEGAL DESCRIPTION OF THE PROPERTY
 
Real property in the City of Lake of Elsinore, County of Riverside, State of
California, described as follows:
 
LOTS 48 THROUGH 81 INCLUSIVE, 84 THROUGH 95 INCLUSIVE, 108, 129 THROUGH 131
INCLUSIVE, 135, 136, 140, 141 AND 180 THROUGH 190 INCLUSIVE, AND LETTERED LOTS
A, E, H, I, J AND M, OF TRACT NO.  31792, IN THE CITY OF LAKE ELSINORE, COUNTY
OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN ON THE MAP RECORDED IN BOOK 406,
PAGES 36 THROUGH 44 INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
RIVERSIDE COUNTY.
 
EXCEPTING FROM A PORTION OF SAID LANDS, AN UNDIVIDED ONE-HALF OF ALL MINERAL AND
OIL RIGHTS, INCLUDING CLAY AS RESERVED BY EDYTHE H.  BURCH, IN DEED RECORDED MAY
28, 1947 IN BOOK 839 PAGE 96 OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.
 
APN: 347-511-048-7 and 347-511-049-8 and 347-511-050-8 and 347-511-051-9 and
347-511-052-0 and 347-511-053-1 and 347-511-054-2 and 347-511-055-3 and
347-511-056-4 and 347-511-057-5 and 347-533-001-2 and 347-533-002-3 and
347-533-014-4 and 347-533-015-5 and 347-533-016-6 and 347-533-020-9 and
347-533-021-0 and 347-533-025-4 and 347-533-026-5 and 347-534-005-9 and
347-540-026-7 and 347-540-027-8 and 347-540-028-9 and 347-540-029-0 and
347-540-030-0 and 347-540-031-1 and 347-540-032-2 and 347-540-033-3 and
347-540-034-4 and 347-540-035-5 and 347-540-036-6 and 347-540-025-6 and
347-541-001-7 and 347-541-002-8 and 347-541-003-9 and 347-541-004-0 and
347-541-005-1 and 347-541-006-2 and 347-541-007-3 and 347-541-008-4 and
347-541-009-5 and 347-541-010-5 and 347-541-011-6 and 347-541-012-7 and
347-541-025-9 and 347-550-001-5 and 347-550-002-6 and 347-550-003-7 and
347-550-004-8 and 347-550-005-9 and 347-550-006-0 and 347-550-007-1 and
347-550-008-2 and 347-550-009-3 and 347-550-010-3 and 347-550-011-4 and
347-550-012-5 and 347-550-013-6 and 347-550-014-7 and 347-550-015-8 and
347-550-016-9 and 347-550-017-0 and 347-550-018-1 and 347-550-019-2 and
347-550-020-2
 
EXHIBIT “G-2”
 
 
3

--------------------------------------------------------------------------------

 


EXHIBIT “B”
 
COPY OF LEUSD CDA
 
[TO BE PROVIDED]
 
EXHIBIT “G-2”
 
 
4

--------------------------------------------------------------------------------

 


EXHIBIT “H”
 
LIST OF SIA BONDS
 
Jurisdiction
 
Current Amount
   
New Amount
   
$ Reduction
   
% Reduct.
 
Comments/Notes
                                   
City
  $ 156,800.00     $ 56,000.00     $ 100,800.00       64 %
Cash security to be released once all precise grading is completed.
                                   
City
  $ 173,324.00     $ 61,852.00     $ 111,472.00       64 %
Bond will be released after HOA accepts all remaining lettered lots.
                                   
City
  $ 1,813,336.00     $ 99,176.00     $ 1,714,160.00       95 %
Bond Reduction per City Engineer.  Bonds for In-Tract improvements must remain
in place until build-out of remaining phases and final acceptance of street
improvements by the City.
                                   
City
  $ 1,813,336.00     $ 99,176.00     $ 1,714,160.00       95 %
Bond Reduction per City Engineer.  Bonds for In-Tract improvements must remain
in place until build-out of remaining phases and final acceptance of street
improvements by the City.
                                   
County
  $ 901,500.00     $ 90,150.00     $ 720,900.00       90 %
One-year maintenance period to begin after improvement are completed and
accepted by County.
                                   
County
  $ 450,750.00     $ 45,075.00     $ 405,675.00       90 %
One-year maintenance period to
    $ 5,309,046.00     $ 507,429.00     $ 4,857,617.00       91 % 
begin after improvement are completed and accepted by County.

 
EXHIBIT “H”
 
 
1

--------------------------------------------------------------------------------

 


EXHIBIT “I”
 
LOCATION OF OFF-SITE DETENTION BASIN

 
[map.jpg]
 
EXHIBIT “I”


 
1

--------------------------------------------------------------------------------

 


EXHIBIT “J”
 
SELLER’S LETTER FOR COMPLIANCE WITH FASB INTERPRETATION NO. 46
 
[Date]
 
D. R. Horton, America’s Builder
address
address
Attn:  [name], Division President
 
Re:      Purchase and Sale Agreement for up to [number] (##) single family
dwelling finished lots, situated in [name] (the “Subdivision”), in the City of
[name] (the “City”), County of [name] (the “County”), California
 
Dear Mr. [name]:
 
In order to assist Buyer’s compliance with FASB Interpretation No. 46
(Consolidated of Variable Interest Entities), Seller represents to Buyer that in
its cumulative relationship with Buyer, which is fully described in Exhibit 1
attached hereto, Buyer is purchasing ________ % of the value of the total assets
of Seller as of the date hereof.  In the event the exact percentage of assets
cannot be disclosed, Seller represents that as of the date hereof Buyer is
purchasing:
 
_____ <35% of the value of Seller’s assets
 
_____ >=35% but <50% of the value of Seller’s assets
 
_____ >=50% but <75% of the value of Seller’s assets
 
_____ >=75% but <100% of the value of Seller’s assets
 
_____ 100% of the value of Seller’s assets
 
This percentage only considers the assets of Seller and does not consider the
separate assets of any principal(s) or other related entities.
 
Sincerely,
 
[seller], a [entity]
 
By: _________________________
 
Name:_______________________
 
Title:________________________
 
EXHIBIT “J”


 
1

--------------------------------------------------------------------------------

 


Exhibit 1 to Compliance Letter
 
[List name of each contract, the date of the contract, the Horton entity
acquiring the property and the number of lots or acreage of the land being
acquired.]

 
NONE.
 
EXHIBIT “J”


 
2

--------------------------------------------------------------------------------

 